Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 1 of 90




                       EXHIBIT Q
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page Fulton
                                                                 2 of 90County Superior Court
                                                                                            ***EFILED***MH
                                                                                   Date: 12/15/2020 2:37 PM
                                                                                   Cathelene Robinson, Clerk

                   IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

DONALD J. TRUMP, in his capacity as a         )
Candidate for President, et al.,              )
                                              )
       Petitioners,                           )
                                              )
v.                                            )
                                              )    Civil Action No. 2020CV343255
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of Georgia, et )
al.,                                          )
                                              )
       Respondents.                           )
                                              )

    RESPONDENTS BRAD RAFFENSPERGER, REBECCA N. SULLIVAN, DAVID J.
     WORLEY, MATTHEW MASHBURN, AND ANH LE’S MOTION TO EXCLUDE
          AFFIDAVITS AND TESTIMONY OF PETITIONERS’ EXPERTS

       Respondents Brad Raffensperger, Rebecca N. Sullivan, David J. Worley, Matthew

Mashburn, and Anh Le (“State Respondents”)1 move this Court for an order excluding the

affidavits and testimony of Petitioners’ purported expert witnesses, Matt Braynard (“Braynard”),

Bryan Geels (“Geels”), and Mark Alan Davis (“Davis”). These witnesses are not qualified to offer

expert testimony and their testimony is not based on any reliable scientific methodology. Their

opinions are wholly speculative and assume illegality when other innocuous explanations they

ignore easily explain the data they claim to identify. The Court should exclude these witnesses

because they are not experts and their inadmissible opinions are not scientific, probative or

relevant.




1
 Respondents have not been served with the Petition as required by O.C.G.A. §§ 9-11-4 and 21-
2-524(f), and therefore personal jurisdiction over them has not been established in this Court.
Accordingly, Respondents file this Motion to Exclude by Special Appearance only, and do not
waive the required statutory service or their jurisdictional defenses.
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 3 of 90




I.      INTRODUCTION AND SUMMARY OF ARGUMENT

        Petitioners’ counsel retained Matt Braynard, Bryan Geels, and Mark Alan Davis to offer

several affidavits that Petitioners use to claim “thousands of unqualified persons” registered to

vote and voted in the November 3, 2020, general election in Georgia. Geels and Davis actually

say no such thing, and Braynard’s conclusions are self-contradictory or unsupported by any

scientific reasoning whatsoever. Moreover, Braynard subsequently disavowed any suggestion that

he is accusing any person of voting illegally, even though he swore to this Court that he was.

Compare Elections Investigative Hearing: Georgia House of Representatives, Hearing before the

Comm.      on    Governmental       Affairs    (Dec.    10,    2020),    at    1:30:52    -     1:31:13,

https://livestream.com/accounts/25225474/events/9117221/videos/214677184 (“In my affidavit I

don’t believe I specifically accuse anybody of committing any crime. I said these were

indications—over and over again potentially illegal ballots has been my language. Uh indications

of illegally cast ballots. I have not accused anybody of committing a felony in any of my . . .

affidavits or declarations.”) with Affidavit of Matt Braynard (“Braynard Aff.”) at ¶ 12 (“In total,

it is my opinion that there were 20,312 individuals who cast ballots illegally in the November

3, 2020 election due to their loss of residency status in the State prior to the election.”).

        Braynard, Geels, and Davis are not experts in the subject matters of their testimony. None

have any relevant education, training, skill, or experience. Where their methodology is discernable

at all, they use methods that are not standard or trusted in the relevant field. Each also either

restates publically available data (which is not proper for an expert) or draws conclusions from it

that are, at best, pure speculation. The Court should exclude Petitioner’s junk science because it




                                                   2
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 4 of 90




is not probative of any relevant issue and does not satisfy the requirements of O.C.G.A. § 24-7-

702 or the standards of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).2

II.    ARGUMENT AND CITATION OF AUTHORITY

       O.C.G.A. § 24-7-702 governs the admissibility of expert testimony in Georgia. Subsection

24-7-702(b) provides:

               If scientific, technical, or other specialized knowledge will assist the
               trier of fact to understand the evidence or to determine a fact in issue,
               a witness qualified as an expert by knowledge, skill, experience,
               training, or education may testify thereto in the form of an opinion
               or otherwise, if:

               (1)   The testimony is based upon sufficient facts or data;

               (2)   The testimony is the product of reliable principles and
                     methods; and

               (3)   The witness has applied the principles and methods reliably to
                     the facts of the case which have been or will be admitted into
                     evidence before the trier of fact.

This statute requires the Court to act as “gatekeeper to ensure the relevance and reliability of expert

testimony.” Scapa Dryer Fabrics, Inc. v. Knight, 299 Ga. 286, 289 (2016). “[T]he trial court must

consider (a) the qualifications of the expert; (b) the reliability of the testimony; and (c) the

relevance of the testimony.” Cash v. LG Electronics, Inc., 342 Ga. App. 735, 737 (2017) (citing

Scapa Dryer Fabrics, 299 Ga. at 289). Petitioners’ “experts’” affidavits and testimony are

inadmissible because the purported experts are not qualified to offer them, they are unreliable, they

are irrelevant, and they accordingly fail to satisfy the requirements of O.C.G.A. § 24-7-702(b) and

the standards of Daubert and its progeny.



2
  In interpreting and applying section 24-7-702, Georgia courts are specifically authorized to draw
from the opinions of the United States Supreme Court in Daubert; General Electric Co. v. Joiner,
522 U.S. 136 (1997); Kumho Tire Co. Ltd. v. Carmichael, 526 U. S. 137 (1999); and other federal
court cases applying the standards announced in these cases. See O.C.G.A. § 24-7-702(f).

                                                  3
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 5 of 90




       Braynard offers four opinions, all of which are not supported by proper methodology, are

wrong and unfounded: (a) some absentee or early voters were no longer Georgia residents because

they registered to vote in another state after they registered in Georgia, even if this subsequent

registration occurred years ago; (b) some voters “may have” vacated their Georgia residence as

evidenced by their filing a Notice of Change of Address (“NCOA”) form to an out-of-state address,

even though NCOA’s can, and often are, filed for temporary moves ; (c) some early and absentee

ballots were cast by people who were “illegally registered,” although not necessarily ineligible to

vote, because they allegedly listed a post-office box as their address and; (d) a few hundred people

allegedly voted in Georgia and in another state. See Petition at ¶¶ 73, 76, 82, 87.

       Petitioners rely on Geels to provide estimated numbers of voters who allegedly were felons

with uncompleted sentences, underage, dead, not registered, improperly registered, or who

improperly applied for or received or returned absentee ballots. See id. at ¶¶ 61, 64, 67, 94, 101,

103, 119, 123, 126, 129, 131, 134, 137. Geels’s testimony seeks to turn minor data anomalies into

widespread voter fraud when the anomalies he identifies actually prove the opposite when placed

into their statistical context. Petitioners rely on Davis’s Affidavit to show the estimated numbers

of voters who moved to another county and had not changed their registration to their new county

of residence. See id. ¶ 85. None even acknowledge alternative causes for the statistical conclusions

they reach, let alone attempt to explain these alternatives.

       Dr. Charles Stewart is the Kenan Sahin Distinguished Professor at the Massachusetts

Institute of Technology. Declaration of Charles Stewart III (“Stewart Decl.”), attached as Exhibit

A at ¶ 2. Among other degrees, he has a Ph.D in political science from Stanford University. Id.

at ¶ 3. He researched and taught graduate and undergraduate courses in American politics, research

methodology, elections and legislative politics. Id. at ¶ 2. Among other things, he is the founding



                                                  4
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 6 of 90




director of the MIT Election Data and Science Lab, which is dedicated to the impartial analysis of

elections and election administration in the United States. Id. at ¶ 5. He is widely published in

many peer-reviewed publications. Id. at ¶ 6. He has also been accepted as an expert witness in

three federal cases that involved record linkage and matching between voter files and other data

sources, such as driver’s license files. Id. at ¶ 7.

        Dr. Stewart has reviewed the Braynard, Geels and Davis Affidavits. His assessment of

their proffered testimony is discussed more fully below and a more detailed discussion is contained

in his Declaration. Initially, all three of Petitioners’ experts rely on matching Georgia voter files

with other data files in a manner that is “[k]nown to be unreliable and to produce a preponderance

of ‘false positives.’” Id. at ¶ 13. Indeed, even the most sophisticated methodology used by any of

these experts—Braynard’s alleged use of actual birthdates as opposed to birth years—is “highly

inaccurate.” Id. at ¶ 31. Because voter files are so large (Georgia’s contains over 7 million people),

even looking only at Georgia, there will be many voters who share the same name and the same

birth date. Id. Braynard neither acknowledges the possibility of false matches, nor discusses any

means by which he sought to control for them to confirm the “matches” he bases his opinions on

are correct. Id. at ¶ 33. The improper methodology used by Braynard renders his conclusions

unreliable and without merit. Id. at ¶13.

        Geels makes some of the same data-matching mistakes as Braynard. Geels’s first affidavit

inspects Georgia voter files and uncovers anomalies within those files. These “anomalies” are

generally “minor typographical and clerical errors that are neither signs of fraudulent behavior nor

lax electoral controls.” Stewart Decl. at ¶ 14. His larger so-called anomalies prove only that Geels

does not understand Georgia law. Id. In fact, all Geels does is determine that approximately

300,000 Georgians legally availed themselves of Georgia law which allows them to request one



                                                   5
        Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 7 of 90




absentee ballot for a primary and general election. Stewart Decl. at ¶ 66. His second affidavit

takes reduced absentee ballot rejection rates (a good thing) and spins them into nefarious election

interference by fiat. Stewart Decl. at ¶ 90. Similarly, Davis provides virtually no details of what

“analysis” he even performed and comes to no relevant conclusions whatsoever. Stewart Decl. at

¶ 16.

        A.     Petitioners’ “Experts” Are Not Qualified.

        To determine an expert’s qualifications, the Court must examine the credentials of each

expert “to ascertain the extent to which he is qualified to testify competently regarding the matters

he intends to address, whether by knowledge, skill, experience, training, or education.” Scapa

Dryer Fabrics, 299 Ga. at 289 (citation and punctuation omitted). None of Petitioners’ purported

experts is qualified to testify competently regarding the matters addressed in their affidavits.

               1.      Matt Braynard.

        Braynard claims to be an “election data analyst.” Braynard’s own resume proves he is not

an election data analyst. Affidavit of Matt Braynard (“Braynard Aff.”, Ex. 2 to Petition) at ¶ 3,

Ex. 1. Braynard has a bachelor’s degree in business administration and a master’s degree in fine

arts in “writing program.” See id., Ex. 1. Braynard has no experience, training, or education in

political science, statistics, database matching or survey design, nor does he list any publications,

research projects, or speaking engagements on those or any other subjects. He is not a statistician,

mathematician, or political scientist; he has no apparent expertise in linking and analyzing complex

databases; he has no apparent training or expertise in survey-based research; he has no peer-

reviewed publications relating to election data or data analysis; and he has never been qualified as

an expert witness in any matter in any court.

        Braynard’s resume reveals he is a partisan political consultant who worked on various

Republican campaigns and served as the director of the “Data Division” for President Trump’s

                                                  6
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 8 of 90




2016 campaign. See id. After working for the 2016 Trump campaign, he spent four years as

executive director of an organization called Look Ahead America, working with over 30 other

former Trump campaign staffers with the apparent goal of registering and turning out likely Trump

voters. See id. In addition to the $40,000 Petitioners have paid him in this matter (see id. ¶ 9),

Braynard has personally received almost $675,000 on behalf of his “Voter Integrity Project.” See

Voter Integrity Project, GiveSendGo Campaign (https://givesendgo.com/voterintegrity); Matt

Braynard, Gab (Nov. 16, 2020) (https://gab.com/mattbraynard/posts/105223610078696550)

(noting Braynard’s refusal to publicly disclose invoices for purported expenditures).3 Braynard’s

“Voter Integrity Project” includes former Trump campaign staff and current White House staff

and government officials, including a senior advisor to President Trump whom Trump appointed

as the federal government’s chief information security officer, who are currently engaged in an

effort to “hunt for fraud” in the 2020 election. See Ellie Rushing & William Bender, “Pro-Trump

‘voter integrity’ group that is calling Pennsylvania voters has ties to White House,” Philadelphia

Inquirer (Nov. 13, 2020) (https://www.inquirer.com/politics/pennsylvania/voter-integrity-fund-

pennsylvania-georgia-wisconsin-trump-2020-20201113.html) (“Philadelphia Inquirer Report”);

Jon Swaine & Lisa Raine, “The federal government’s chief information security officer is helping

an outside effort to hunt for alleged voter fraud,” Washington Post (Nov. 15, 2020)

(https://www.washingtonpost.com/politics/trump-voter-integrity-fund/2020/11/15/89986f1c-

25fe-11eb-952e-0c475972cfc0_story.html); Jon Swaine, Rosalind S. Helderman, Josh Dawsey &

Tom Hamburger, “Conservative nonprofit group challenging election results around the country

has tie to Trump legal adviser Jenna Ellis,” Washington Post (Dec. 7, 2020)


3
  Braynard’s GoFundMe money collection effort was taken down by GoFundMe because Braynard
“was spreading misinformation about the 2020 Election.” https://news.yahoo.com/gofundme-
takes-down-conservative-fundraiser-020829908.html

                                                7
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 9 of 90




(https://www.washingtonpost.com/politics/thomas-more-jenna-ellis/2020/12/07/09057432-362d-

11eb-b59c-adb7153d10c2_story.html); http://twitter.com/MattBraynard.         Braynard admits his

group is in frequent communication with the Trump campaign and that it has provided the

campaign with its research. See Philadelphia Inquirer Report.

       Braynard has no expertise in matching data across large, disparate sources to determine

voter eligibility like he attempted to do here. He is a partisan operative, patently unqualified to

offer the purported “opinions” set forth in his Affidavit.

               2.      Bryan Geels.

       Geels purports to be “an expert in data analysis and statistics.” Affidavit of Bryan Geels

(“Geels Aff. 10”, Ex. 10 to Petition) at ¶ 1. He purports “to provide a summary of election data

compiled by the State of Georgia” and opine on his analysis of the State’s “database” for the

November 3, 2020, presidential election; whether voters identified in the database were qualified

to vote; and “the quality” of the data on which Georgia elections officials relied. See id. at ¶ 3;

Affidavit of Bryan Geels (“Geels Aff. 3”, Ex. 3 to Petition) ¶ 1.

       Geels is actually an accountant who owns a business consulting company in Seattle,

Washington. See Geels Aff. 3 at ¶ 6. Like Braynard, Geels is not a statistician, mathematician, or

data analyst; he does not have any apparent training or expertise in survey-based research; he does

not purport to have any expertise in linking and analyzing complex databases. Like Braynard, he

has no education or experience in political science, statistics, or survey design, and he has been

involved in no publications, research projects, or speaking engagements on those or any other

subjects. He has no peer-reviewed publications relating to election data or data analysis, and he

has never been qualified to serve as an expert witness in any matter in any court. See id. at ¶¶ 8,

10.



                                                  8
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 10 of 90




       Geels admits the data he reviewed in forming his “opinions” are “easily accessible” and

“public and publicly available online.” He claims that the data are “fairly simple to comprehend”

such that “[t]he Court or opposing counsel can easily repeat this process.” Geels Aff. 10 at ¶¶ 4,

6, 7; Geels Aff. 3 at ¶¶ 3, 4. Geels admits he “did not create or compile the source of the data,”

but he contends he is “familiar with accessing files on the internet generally” and he is “proficient”

and “an expert working with” common business software applications. Geels Aff. 10 at ¶ 5; Geels

Aff. 3 at ¶ 7. He admits his summaries of the data are “helpful” only “because the data files are

voluminous and cannot be conveniently examined ….” Geels Aff. 10 at ¶ 8.

       It does not take any specialized “knowledge, skill, experience, training, or education” to

access data files from the internet, which is what Geels claims he has done in his Affidavits.

O.C.G.A. § 24-7-702(b). Anyone with an internet connection and a basic understanding of

Microsoft business software can do what Geels claims to have done. As a 32 year old accountant,

Geels is patently not qualified to offer expert testimony in election data or election data analysis,

and his testimony should be excluded.

               3.      Mark Alan Davis.

       Davis’s Affidavit is so hopelessly vague that it is impossible to determine from it the area

of “specialized knowledge” in which Davis even purports to be an expert. It fails to state his

educational or employment background, except to state Davis is “the President of Data

Productions, Inc.” Affidavit of Mark Alan Davis (“Davis Aff.”, Exhibit 4 to Petition) at ¶ 4. Data

Productions,    Inc.   is   a   direct   marketing    and   advertising   firm   in   Georgia.    See

https://www.dataproductions.com/main. Davis’s current employment has nothing to do with

election or voter data analysis.

       Davis says he has “been working with Georgia voter data for more than thirty (30) years.”

Id. But he fails to explain what “working with” such data means, what kind of data he claims to

                                                  9
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 11 of 90




have “worked with” and what he did with this unidentified data. He says he created “an enhanced

version of the Georgia Voter Database which has been used by numerous campaigns and other

organizations over the years.” Id. at ¶ 5. But he fails to explain what that database is, which

campaigns allegedly used it, where or when or for what purpose. He also fails to show the

relevance of that database to Petitioners’ claims. Because of this “experience,” Davis claims to

“have become aware of numerous issues regarding residency and redistricting.” Id. at ¶ 6.

“Awareness,” however, does not equate to expertise. Nevertheless, Davis claims to have “been

brought in as an expert witness in a total of five (5) election disputes.” Id. at ¶ 7. He does not

identify those alleged “disputes”, what kind of “disputes” they were, the forum in which they were

brought, when they were brought, or the parties who “brought [him] in” and for what purpose.

       Like Braynard and Geels, Davis is not a statistician, mathematician, or data analyst; he

does not have any apparent training or expertise in election data research or analysis; he does not

purport to have any expertise in linking and analyzing complex databases. Like Braynard and

Geels, Davis has no apparent education or experience in political science, statistics, or survey

design, and he has been involved in no publications, research projects, or speaking engagements

on those or any other subjects. He has no peer-reviewed publications relating to election data or

data analysis, and he does not show that he has ever been qualified to serve as an expert witness

in any matter in any court.

       Petitioners apparently rely on Davis’s Affidavit only to show the estimated numbers of

voters who allegedly moved to another county in Georgia and yet voted in their former county.

See Petition at ¶ 85. Even if it were relevant, which it is not, Davis’s purported “opinions” can

easily be compiled by anyone with an internet connection. Davis is patently not qualified to offer

expert testimony in election data or election data analysis, and his testimony should be excluded.



                                                10
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 12 of 90




        B.     Petitioners’ “Experts’” Opinions Are Unreliable.

        Even if Braynard, Geels, and Davis were qualified, which they are not, their “opinions”

would still be inadmissible because they are not the product of reliable methodology. To assess

the reliability of an expert’s opinions, the trial court must consider whether the conclusions of the

expert are based upon sufficient facts or data, whether the expert drew those conclusions by use of

reliable principles and methods, and whether the expert applied those principles and methods

reliably to the facts of the case. See O.C.G.A. § 24-7-702(b); Scapa Dryer Fabrics, 299 Ga. at

289.

               Generally, reliability is examined through consideration of many
               factors, including whether a theory or technique can be tested,
               whether it has been subjected to peer review and publication, the
               known or potential rate of error for the theory or technique, the
               general degree of acceptance in the relevant scientific or
               professional community, and the expert’s range of experience and
               training.

Cash, 342 Ga. App. at 737 (quoting Old Republic Nat. Title Co. v. RM Kids, LLC, 337 Ga. App.

638, 647 (2016)).

        To be reliable “[a]n expert’s methodology must be consistent with the ‘methods and

procedures of science’ rather than being founded on ‘subjective belief or unsupported

speculation.’” Inam Int’l, Inc. v. Broan-Nutone LLC, No. 1:05-CV-0852-CAP, 2007 WL 4730649,

*7 (N.D. Ga. Sept. 21, 2007) (quoting Daubert, 509 U.S. at 592); see also Moon v. Advanced Med.

Optics, Inc., No. 4:08-CV-0021-HLM, 2010 WL 11500906, *11 (N.D. Ga. Sept. 10, 2010)

(excluding expert’s testimony that was based on “unfounded or unspecified” assumptions). “To

be reliable, the testimony ‘must be supported by appropriate validation – i.e., ‘good grounds,’

based on what is known.’” Id. (quoting Daubert, 509 U.S. at 590).

        “Importantly, a trial court is not permitted to ‘admit opinion evidence that is connected to

existing data only by the ipse dixit of the expert. A court may conclude that there is simply too

                                                 11
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 13 of 90




great an analytical gap between the data and the opinion proffered.’” Cash, 342 Ga. App. at 737

(quoting General Electric Co. v. Joiner, 522 U.S. 136, 146 (1997)). “That is precisely the problem

with the expert[s’] methodology in this case.” Cash, 342 Ga. App. at 737.

       Petitioners’ purported experts’ utter lack of qualifications seriously undermines the

reliability of their opinions in this case. For this reason alone their opinions and testimony are

unreliable and must be excluded. See Cash, 342 Ga. App. at 737 (among factors to be examined

in assessing reliability is purported expert’s range of experience and training).

       In addition, Braynard, Geels, and Davis’s “opinions” lack the reliable scientific

methodology required by section 24-7-702 and Daubert. Braynard, Geels, and Davis applied no

discernable specialized knowledge in reaching their “opinions.” Simply collecting, sorting,

comparing and commenting on data sources in the form of a narrative is not admissible under

O.C.G.A. § 24-7-702.

       This is especially true where the “experts” made no effort to determine whether factors

other than alleged illegality could account for the conclusions reached in their affidavits. Raskin

v. Wyatt Co., 125 F.3d 55, 67-68 (2d Cir. 1997) (excluding statistical analysis for assuming

anomalies in the data were caused by discrimination but making no attempt to account for other

possible causes); Fed. R. Civ. P. 702 (2000 amendment) (expert must adequately account for

alternative explanation, and at a minimum, must rule out the most obvious ones). Every number

put forth by Petitioner’s so-called experts can be explained by false matches in their data matching,

data entry error in the files themselves, or by legal explanations allowing the activity Braynard,

Geels and Davis criticize. Petitioners’ mere recitation of statistics “is not a magical incantation

paving the way to the witness stand.” Pugliano v. United States, 315 F. Supp. 2d 197, 200 (D.




                                                 12
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 14 of 90




Conn. 2004). This is particularly true when the statistics they rely on are highly likely to be false,

or explained by perfectly legal activity these witnesses ignore.

       Braynard, Geels and Davis all use database matching that relies on procedures “[k]nown

to be unreliable and to produce a preponderance of ‘false positives’.” Stewart Decl. at ¶ 13.4 For

example, Braynard attempts to match individuals from Georgia voting files to individuals in data

files provided by the United States Post Office. “Record linking” is known to be error prone,

particularly when individuals are not matched with unique personal identifiers such as social

security numbers or driver’s license numbers. Stewart Decl. at ¶ 43. Braynard admits he did not

have this information, but justifies his analysis by incorporating dates of birth, at least for some of

his “analysis.” He does not identify the source of his dates of birth, let alone establish its accuracy.

Moreover, even if the dates he uses are accurate, using names and birth dates is “the most

unreliable matching method that is known to experts.” Stewart Decl. at ¶ 28. Geels and Davis

make the same methodological mistakes as Braynard. Stewart Decl. at ¶¶ 14, 16.

       Date of birth matching, the most sophisticated method used by Braynard, is actually

“highly inaccurate” because voter files are so large (Georgia’s contains over 7 million people).

There are many voters that share the same name and the same birth date. Stewart Decl. at ¶ 31.

For example, Dr. Stewart analyzed the Georgia voting records and found over 65,000 Georgia

residents who share a first name, middle name, last name and birth year with at least one other


4
   Much of the data underlying these experts’ “opinions” is also unreliable and inadmissible
hearsay. O.C.G.A. § 24-7-703 allows an expert witness to base his opinions on otherwise
inadmissible facts or data, but when inadmissible evidence is used, a danger exists of section 24-
7-703 improperly becoming a backdoor hearsay exception. Braynard, Geels, and Davis fail to
demonstrate the underlying data and information on which they base their “opinions” is of a type
reasonably relied upon by experts in the fields of statistics, mathematics, and election data analysis,
particularly to the extent these experts are merging information from one dataset to another.
Merely parroting hearsay information and data from other sources stretches the boundaries of
section 24-7-703.

                                                  13
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 15 of 90




Georgia voter.      Stewart Decl. at ¶ 38. Braynard’s matching problems are compounded

exponentially when applied across larger data files, such as the voting files of 49 other states, or

the United States Post Office’s NCOA database that contains approximately 160 million people

and businesses.

       Braynard, Geels and Davis provide no explanation of how they are ensuring the names in

the various data sets used were matched accurately or for estimating the numbers of voters who

were purportedly ineligible to vote. Nor do any of these experts show how the methodology

employed comports with generally accepted practices among experts in the relevant fields of

statistics, mathematics or election data analysis. This is because their methods do not comport

with such practices. Their unscientific methodologies, to the extent they exist at all, invalidate all

their “opinions.”

               1.      Matt Braynard’s Specific Opinions Are Inadmissable.

       Braynard offers three opinions: (1) “there were 20,312 individuals who cast ballots

illegally in the November 3, 2020 election due to their loss of residency status in [Georgia] prior

to the election;” (2) “1,043 early and absentee ballots were cast by voters who were illegally

registered using a post office box disguised as a residential address;” (3) and “at least 395

individuals in the State of Georgia voted in multiple states.” Braynard Aff. at ¶¶ 12-14. None of

these opinions are admissible, or correct factually or legally.5

       For example, Braynard’s conclusions that “20,312 or more individuals” voted illegally

because they were no longer residents of Georgia is misleading and wrong. Braynard reached this

conclusion by identifying two categories of people: (a) 4,926 absentee or early voters who


5
   Braynard’s allegations concerning the post office boxes and alleged double voters are
inadmissible because they are not based on science or a proper methodology. The explanation of
why is contained in Stewart’s Declaration at paragraphs 41-50.

                                                 14
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 16 of 90




registered to vote in another state at any time after they initially registered in Georgia and; (b)

15,700 voters who he claims “may have” vacated their Georgia residence by filing a notice of

change of address with the Post Office. Braynard Aff. at ¶ 12.

       Filing a change of address also does not make a voter ineligible to vote in Georgia because

they still could be residents of Georgia. Affidavit of Chris Harvey, attached as Exhibit B, at ¶ 4(j)

(noting college students, members of the military, people on temporary work assignment, those

caring for a loved one, people with second homes all could move out of state temporarily but still

retain Georgia residency). Additionally, voters who moved out of Georgia within 30 days prior to

the election are still permitted to cast Georgia ballots in the November 3, 2020, election. See 52

U.S.C. § 10502(e).6

       Similarly, registering to vote in another state does not necessarily render an individual

ineligible to vote in the Georgia November 3 election. Exh. B at ¶4(i). Obviously, a person could

register in Georgia, move, register in another state, then move back to Georgia. The Georgia

Secretary of State may show her original registration date unless it was cancelled. Id. at ¶ 4(i).

Braynard ignores this possibility. For example, the second line of Exhibit 2 to his affidavit lists a

person originally registered in Georgia in 1980 whom Braynard claims then registered to vote in

another state in 1983. Braynard assumes illegality and makes no effort to control for the obvious

possibility that the person moved back to Georgia in the 37 years intervening years after she

registered in another state.




6
   See, e.g., “Voter Registration – Information on Federal Enforcement Efforts and State and Local
List Management,” U.S. Gov’t Accountability Office Report (June 2019) at 48-49
(https://www.gao.gov/assets/710/700268.pdf) (“[A]n indication of a change in address in NCOA
data does not necessarily reflect a change in residence.”).

                                                 15
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 17 of 90




       Indeed, Braynard makes no effort to determine whether any of the people he identified in

Exhibit 2 to his Affidavit still live in Georgia. A cursory investigation shows many likely do. Of

the 48 lines on the first page of Braynard’s Exhibit 2, there is evidence that at least 38 of them are

currently living in Georgia. Exh. B at 4(k)-(m), Exhibit 1. This cursory review shows Braynard’s

exhibits likely contain many false positives and certainly prove he has undertaken no effort to

ensure the allegations he makes are accurate.

       Braynard’s willingness to accuse over 20,000 Americans of committing voter fraud (then

walking that allegation back the first time he was questioned about it) without undertaking any

effort to validate his so-called research, coupled with his failure to even acknowledge, let alone

eliminate, these obvious alternative explanations is simply not science.7 Because Braynard’s

“opinions” lack any indicia of reliability, they are not the product of a reliable methodology and

are thus inadmissible for any purpose.

               2.      Bryan Geels’s Specific Opinions Are Inadmissible.

       In his Affidavit attached to the Petition as Exhibit 3, Geels purports to show the estimated

numbers of voters in Georgia who allegedly were ineligible to vote in the 2020 general election.

Geels’s Second Affidavit attached to the Petition as Exhibit 10, to the extent it offers any opinions

at all, is even more objectionable. Exhibit 10 summarizes publicly available data to show the

rejection rates of mail-in ballots in Georgia for election years 2016, 2018, and 2020. See Geels


7
  Braynard’s affidavit submitted in this politically fraught case accuses over 20,000 Americans of
committing voter fraud, a felony. Braynard identifies these Americans by name in the spreadsheets
attached to his affidavit and expressly accuses them of committing a crime, which he then
immediately walked back before the Georgia House of Representatives. Braynard’s sworn
testimony here is both false and wholly unsupported. The Court should strike all scandalous
references to a named individual from Braynard’s Affidavit and its exhibits under O.C.G.A. § 9-
11-12(f). See Chappuis v. Ortho Sport & Spine Physicians Savannah, LLC, 305 Ga. 401 (2019)
(standard to strike is relaxed for scandalous matter because courts recognize the importance of not
giving such allegations unnecessary notoriety).

                                                 16
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 18 of 90




Aff. 10 at ¶¶ 3, 7. Geels falsely posits that the lower rejection rate for mail in ballots in the 2020

election compared to prior years proves there was inadequate election supervision in 2020.

       Like Braynard, Geels, an accountant, makes no effort to show any methodology he

employed comports with generally accepted practices or that his methodology has been tested or

subjected to peer review and publication. See Cash, 342 Ga. App. at 737. He, like Braynard, also

fails to account for factors other than illegality that would explain his summary results. By way

of example, Geels accuses 305,701 individuals in the Absentee Ballot files of illegality by

supposedly requesting absentee ballots more than 180 days before the presidential election.

       However, under Georgia law, requesting an absentee ballot prior to May 6, 2020 does not

necessarily render that individual ineligible to vote in Georgia. Exh. B at ¶ 5(d). O.C.G.A. §21-

2-381(B) and (D) and O.C.G.A. §21-2-219 allow certain categories of voters to request their

ballots more than 180 days before the election. These people include voters who are over the age

of 65, physically disabled, in the military, or overseas. Geels makes no reference to this fact, let

alone make any attempt to correct for it. Indeed, Dr. Stewart analyzed similar data to conclude

that “Geels has not uncovered anything remarkable at all, other than over 300,000 people who are

over 65, disabled, or living overseas availed themselves of a feature of Georgia election law that

is made known to every voter who requests an absentee ballot.” Stewart Decl. at ¶ 66.

       The other aspects of Geels’s first affidavit does nothing more than point out various

anomalies in dates within the data files he searched, which together amount to 7,681 voters with

anomalous dates. See Geels Aff. 3 at ¶¶ 12-30; Stewart Decl. at ¶ 56. By ignoring the statistical

context in which these anomalies are found, Geels turns these molehills not into mountains, but

into fractionally larger molehills. In a voter file with over seven million records, 7,681 anomalous

dates equates to 0.1% of dates. In files that contain over 55 million dates, the anomalies identified



                                                 17
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 19 of 90




by Geels equal 0.01% of dates. In short, Geels’s analysis is more easily explained by typographical

errors in one of every 15,000 dates entered rather than some illegal act by a Georgia voter or

election official, both of whom are presumed to act legally. Stewart Decl. at ¶ 58. Geels’s refusal

to even acknowledge, let alone explain why typographical errors are not an alternative cause of

the anomalies he found renders his opinions inadmissible. Raskin, 125 F.3d at 67-68.8

       Geels’s second affidavit focuses on so-called rejection rates of absentee ballots compared

to prior years. He states the rate of rejection of mail-in ballots in the 2020 general election was

0.34%, whereas “Georgia’s historical mail-in ballot rejection rate [is] 2.90%-3.46%.” Geels Aff.

10 at ¶¶ 13, 16, 17. Geels concludes the application of Georgia’s “historical mail-in ballot rejection

rate” “could have definitely changed the outcome” of the 2020 presidential election in Georgia.

Id. at ¶ 20. This is rank speculation.

       Geels assumes past rejection rates are set in stone, and that any deviation from those past

rates can only be explained by improper actions by state election officials reviewing the absentee

ballots. Either deliberately or through ignorance, Geels applies no “expertise” to explain the

context in which these numbers arise. For example, Georgia’s absentee ballot rejection rate in

2016 was the highest in the country, falling to the 11th highest in 2018. Stewart Decl. at ¶ 92-94.

In response, in 2019 the Georgia General Assembly passed HB 316 which provided a mechanism

by which absentee voters could cure decencies in their absentee ballot. This change in the law,



8
  Geels’s claim that over 10,000 deceased individuals may have cast a ballot in the November 3
election is particularly spurious, although even Geels acknowledges there may be false positives
in this analysis. Geels Aff. 3 at ¶50. Geels relied exclusively on publicly available data sets that
included birth year, not full birth dates. Dr. Stewart studied this and his conclusion was that he
would “expect 11,572 registered voters in Georgia to share the same first and last name of another
voter in the state who died.” Stewart Decl. at ¶ 22. In other words, Geels appears to have identified
the unremarkable fact that some Georgians who voted share the name and birth year of a different
person who died.

                                                 18
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 20 of 90




coupled with other developments, including extensive voter education efforts, reduced Georgia’s

absentee voter rejection rate to less than 1%, a rate consistent with other the rates in many other

states. Stewart Decl. at ¶ 90.

       Reducing the number of rejected Georgia votes is a good thing, not evidence of some

nefarious plot by election workers as Geels assumes without evidence. Even if there was some

problem with state election officials counting more legal votes in 2020, Geels’s “opinions” on the

rejection rate of absentee ballots makes no effort to correct for or explain potential alternative

causes beyond illegality. These opinions also lack any indicia of reliability and are not the product

of a reliable methodology and are inadmissible under O.C.G.A. § 24-7-702.

               3.      Mark Alan Davis’s Opinions Are Inadmissible.

       Davis, who works for a direct marketing firm, submitted an affidavit that revealed he

applied no discernable scientific methodology at all. To form his “opinions” as to the estimated

numbers of voters who had moved to another Georgia county, had not changed their voter

registration, and voted in their former county, Davis merely cross-referenced information he

received from NCOA records with information in Georgia’s voter registration records. See Davis

Aff. at ¶¶ 8, 18. His use of the NCOA records suffers from the same problems as Braynard. He

estimates 14,980 Georgia voters who submitted change of address forms voted in the general

election. See id. at ¶ 21. While he, unlike Geels, at least acknowledges that “[s]ome of those”

voters “no doubt” are students and military persons who are still permitted to vote in Georgia, he

makes no effort to quantify them and exclude those voters from his estimate. See id. at ¶ 20. He

estimates 40,279 Georgia voters moved to another county and allegedly voted in their old county,

and he “think[s] it highly likely the vast majority are not temporary.” Id. at ¶ 26. But he does not

show why he “think[s]” this is so. He also posits no theory on how a Georgia voter who votes in



                                                 19
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 21 of 90




a presidential election from the wrong county, although still in Georgia, could improperly effect

on the outcome of the presidential election.9

       Like Braynard and Geels, Davis provides no explanation of his methodology for ensuring

names in the various data sets he used were matched accurately or for estimating the numbers of

voters who were purportedly ineligible to vote. Nor does he make any effort to show any

methodology he employed comports with generally accepted practices among experts in the

relevant fields of statistics, mathematics, and election data analysis. Put simply, Davis’s report is

not science. Because Davis’s “opinions” lack any indicia of reliability, they are not the product of

a reliable methodology and are thus inadmissible under O.C.G.A. § 24-7-702.

       C.      Petitioners’ “Experts’” Opinions Will Not Assist the Trier of Fact.

       To be admissible, expert testimony must be not only reliable, but relevant. See Daubert,

509 U.S. at 597. “To properly be admissible, expert testimony must assist the trier of fact to

understand the evidence or to determine a fact in issue, and expert testimony is helpful to the trier

of fact only to the extent that ‘the testimony is relevant to the task at hand and logically advances

a material aspect of the case.’”    Scapa Dryer Fabrics, 299 Ga. at 290 (quoting Boca Raton

Community Hosp. v. Tenet Health Care Corp., 582 F.3d 1227, 1232 (11th Cir. 2009) (punctuation

and citation omitted).

               1.        The Subject Matter of the “Experts’” Testimony Is Not Beyond the
                         Understanding of the Average Lay Person.

       To be helpful to the trier of fact, the expert testimony must “concern[] matters that are

beyond the understanding of the average lay person.” Magbegor v. Triplette, 212 F. Supp. 3d

1317, 1325 (N.D. Ga. 2016) (quoting United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir.


9
 Voters who moved from one city or county to another within Georgia after October 5, 2020,
continued to be eligible to vote in the city or county where they were registered to vote, either in
person or by absentee ballot. See O.C.G.A. § 21-2-218(e).

                                                 20
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 22 of 90




2004)). “[E]xpert opinions that are simply a recitation of historical facts based on information

conveyed by others, merely a restatement of information available from other sources, or consist

almost entirely of parroting of evidence from other sources do not aid the trier of fact.” Pledger

v. Reliance Trust Co., No. 1:15-CV-4444-MHC, 2020 WL 6101409, *8 (N.D. Ga. Jan. 24, 2020)

(citations and punctuation omitted); see also In re BankAtlantic Bancorp, Inc. Sec. Litig., No. 07-

61542-CIV, 2010 WL 6363027, *7 (S.D. Fla. Sept. 9, 2010) (“To the extent [the expert’s] opinion

… is merely a restatement of information available from other sources, it does not assist the trier

of fact.”). In short, to be helpful to the trier of fact, an expert must actually draw on his expertise

in reaching his conclusions and must testify to something more than what the trier of fact can

understand or decide for itself.

       As discussed above, Geels admits he “did not create or compile the source of the data” on

which his “opinions” are based, and he admits his “opinions” are nothing more than restatements

of information “easily accessible” from other public and online sources. Geels Aff. 10 at ¶¶ 4, 6;

Geels Aff. 3 at ¶¶ 3, 4. Geels merely downloaded information from the internet and received

information from other public sources and then loaded it into a “widely-used” Microsoft business

analytics software tool that he used to search the information. See Geels Aff. 10 at ¶ 7; Geels Aff.

3 at ¶ 4. Geels admits the data he “examined” “are fairly simple to comprehend.” He claims “the

Court or opposing counsel can easily repeat this process.” Geels Aff. 10 at ¶ 7. Critically, he

admits his summaries of the data are “helpful” only “because the data files are voluminous and

cannot be conveniently examined ….” Id. at ¶ 8. Without applying any expertise to the data to

reach his conclusions, Geels’s testimony presents nothing more than what the trier of fact can

understand or decide for itself.




                                                  21
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 23 of 90




       Braynard’s and Davis’s “opinions” are also mere restatements of information publicly

available from other sources. Braynard formed his “opinions” by reviewing and cross-referencing

information publicly available from Georgia’s and other states’ voter registration records, a

commercial campaign and voter data vendor, NCOA records, and information “freely available

for download from the US Postal Service website”. See Braynard Aff. at ¶¶ 5, 15-24. Davis also

formed his “opinions” as to the estimated numbers of voters who had moved to another Georgia

county and had not changed their voter registrations merely by cross-referencing information he

received from NCOA records with information in Georgia’s voter registration records. See Davis

Aff. at ¶¶ 8, 18. Any lay person with an internet connection and a rudimentary understanding of

basic Microsoft business software can access, organize, and understand the information

Petitioners’ purported experts reviewed and summarized and on which they base their “opinions.”

That Petitioners submitted affidavits from some similar laypersons and called them “experts” does

not make their opinions relevant.

               2.      The “Experts’” Testimony Will Not Help the Trier of Fact Determine any
                       Fact in Issue.

       In order to prevail in this action, Petitioners “must show a specific number of illegal or

irregular ballots or a specific number of voters who voted illegally or were irregularly recorded or

rejected.” Martin v. Fulton County Bd. of Registration & Elections, 307 Ga. 193, 223 (2019)

(quoting Howell v. Fears, 275 Ga. 627, 627-28 (2002) (election “contestor must affirmatively

show that a sufficient number of voters voted illegally or were irregularly recorded”), and

Middleton v. Smith, 273 Ga. 202, 203 (2000)) (punctuation omitted). “It is not sufficient to show

irregularities which simply erode confidence in the outcome of the election. Elections cannot be

overturned on the basis of mere speculation or an appearance of impropriety in the election

procedures.” Middleton, 273 Ga. at 203 (citations omitted); see also Martin, 307 Ga. at 222


                                                22
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 24 of 90




(same). Petitioners’ “experts’” opinions are irrelevant because they are expressly speculative,

stated in terms of possibility, do not affirmatively show specific numbers of electors who voted

illegally so as to change the result of the election, and thus will not assist the trier of fact.

        For instance, Geels does not say votes cast in various “buckets” are illegal, but merely that

they are “questionable” (Geels Aff. 3 at ¶¶ 35-44, 46), “extremely questionable” (id. at ¶ 47), or

“extremely risky” (id. at ¶ 49). Geels identifies other categories of voters as to which his search

results might include “false positives,” and he notes the reliability of his results “could be

improved” with a full analysis conducted by the State. Id. at ¶¶ 28, 29; see also id. at ¶ 50 (noting

possibility of “false positives” in his search results and that “[o]nly the State possesses the full

birth date records for its voters and could conduct the full analysis with certainty”), ¶ 51 (same).

Davis’s entire Affidavit addresses bare numbers and speaks in terms of what he “thinks” was

“highly likely,” what “probably” occurred, what “appears to [him]” to have occurred, and what

“[he] can only imagine” occurred. Davis Aff. at ¶¶ 26, 34. Geels’s and Davis’s Affidavits are

devoid of anything affirmatively showing specific numbers of illegal or irregular votes, and their

speculation as to illegal votes is completely irrelevant in an election contest.10

        Braynard, Geels, and Davis’s “opinions,” therefore, will not assist the trier of fact to

understand the evidence or to determine a fact in issue, they do not concern matters beyond the

understanding of the average lay person, and they are simply restatements of information available


10
  Braynard vacuously states his “opinions” as to allegedly illegal votes in more definite terms but,
as shown above, he is woefully unqualified to offer any such opinions, he applied no discernable
methodology in reaching them, and they are devoid of any basis in fact. Braynard’s “opinions,”
therefore, will no more assist the trier of fact than Geels’s or Davis’s. Moreover, to the extent
Petitioners seek to use Braynard’s affidavit as proof of illegal votes, Braynard himself disavowed
such use in testimony before the Georgia General Assembly. See Elections Investigative Hearing:
Georgia House of Representatives, Hearing before the Comm. on Governmental Affairs (Dec. 10,
2020), at 1:30:52 - 1:31:13 (saying he was not actually accusing anyone of committing a crime)
https://livestream.com/accounts/25225474/events/9117221/videos/214677184.

                                                   23
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 25 of 90




from other sources. For this additional reason, Braynard, Geels, and Davis’s testimony does not

satisfy the requirements of O.C.G.A. § 24-7-702 or the standards of Daubert and must be excluded.

III.    CONCLUSION

        For the foregoing reasons, Respondents respectfully request the Court to exclude Braynard,

Geels, and Davis’s Affidavits, opinions, and testimony from pretrial proceedings and the trial of

this case in their entirety.

        Respectfully submitted this 15th day of December, 2020.


                                             Christopher M. Carr
                                             Attorney General
                                             Georgia Bar No. 112505
                                             Bryan K. Webb
                                             Deputy Attorney General
                                             Georgia Bar No. 743580
                                             Russell D. Willard
                                             Senior Assistant Attorney General
                                             Georgia Bar No. 760280
                                             Charlene S. McGowan
                                             Assistant Attorney General
                                             Georgia Bar No. 697316
                                             OFFICE OF THE ATTORNEY GENERAL
                                             Georgia Department of Law
                                             40 Capitol Square SW
                                             Atlanta, Georgia, 30334
                                             Telephone: (404) 458-3600
                                             Facsimile: (404) 657-8733


                                             /s/ Christopher S. Anulewicz
                                             Christopher S. Anulewicz
                                             Georgia Bar No. 020914
                                             James L. Hollis
                                             Georgia Bar No. 930998
                                             Jonathan R. DeLuca
                                             Georgia Bar No. 228413
                                             Jena C. Lombard
                                             Georgia Bar No. 213734
                                             Patrick N. Silloway
                                             Georgia Bar No. 971966
                                             BALCH & BINGHAM LLP

                                               24
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 26 of 90




                              30 Ivan Allen Jr. Blvd. N.W., Suite 700
                              Atlanta, GA 30308
                              Telephone: (404) 261-6020
                              Facsimile: (404) 261-3656

                              Attorneys for Respondents Brad Raffensperger,
                              Rebecca N. Sullivan, David J. Worley, Matthew
                              Mashburn, and Anh Le




                                25
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 27 of 90




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of December, 2020 I electronically filed the foregoing

with the Clerk of Court using the Odyssey eFileGA efiling sytem, which will automatically send

email notifications of such filing the following counsel of record:

                                    Attorneys for Petitioners

        Ray S. Smith, III                             Mark C. Post
        SMITH & LISS, LLC                             MARK POST LAW, LLC
        Five Concourse Parkway                        3 Bradley Park Court
        Suite 2600                                    Suite F
        Atlanta, GA 30328                             Columbus, GA 31904
        Attorney for Petitioners Donald J.            Attorney for Petitioner David J. Shafer
        Trump and Donald J. Trump for
        President, Inc.

        Kurt R. Hilbert
        THE HILBERT LAW FIRM, LLC
        205 Norcross Street
        Roswell, GA 30075
        Attorney for Petitioners

                     Attorneys for Intervenor-Defendants Biden Electors

        Halsey G. Knapp, Jr.                          Marc E. Elias
        Joyce Gist Lews                               Amanda R. Callais
        Susan P. Coppedge                             Jacob D. Shelly
        Adam M. Sparks                                PERKINS COIE LLP
        KREVOLIN AND HORST, LLC                       700 Thirteenth Street, NW
        One Atlantic Center                           Suite 800
        1201 W. Peachtree Street, NW                  Washington, DC 20005-3960
        Suite 3250
        Atlanta, GA 30309

        Kevin J. Hamilton                             Jessica R. Frenkel
        Stephanie R. Holstein                         PERKINS COIE LLP
        Thomas J. Tobin                               1900 Sixteenth Street
        Heath L. Hyatt                                Suite 1400
        PERKINS COIE LLP                              Denver, CO 80202-5255
        1201 Third Avenue
        Suite 4900
        Seattle, WA 98101



                                                26
    Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 28 of 90




Attorneys for Intervenors Georgia State Conference of the NAACP, Georgia Coalition for
                 the People’s Agenda, James Woodall, and Helen Butler

      William V. Custer                        Kristen Clarke
      Jennifer B. Dempsey                      Jon Greenbaum
      Christian J. Bromley                     Ezra Rosenberg
      BRYAN CAVE LEIGHTON PAISNER              Julie M. Houk
      LLP                                      John Powers
      One Atlantic Center                      LAWYERS’ COMMITTEE FOR
      Fourteenth Floor                         CIVIL RIGHTS UNDER LAW
      1201 W. Peachtree Street, NW             1500 K Street, NW
      Atlanta, GA 30309                        Suite 900
                                               Washington, DC 20005

                         Attorneys for Intervenor John Wood

      Todd A. Harding                          Erick G. Kaardal
      MADDOX & HARDING, LLC                    MOHRMAN, KAARDAL &
      113 E. Solomon Street                    ERICKSON, P.A.
      Griffin, GA 30223                        150 South Fifth Street
                                               Suite 3100
                                               Minneapolis, MN 55402

                         Attorney for Intervenor Sean Draime

      Paul Kunst
      PAUL C. KUNST PC
      941 Thomaston Street
      Barnesville, GA 30204


                        Attorney for Respondent Ameika Pitts

      Patrick D. Jaugstetter
      JARRARD & DAVIS, LLP
      222 Webb Street
      Cumming, GA 30040


                       Attorney for Respondent Erica Hamilton

      Irene B. Vander Els
      Shelley D. Momo
      DEKALB COUNTY LAW DEPARTMENT
      1300 Commerce Drive, 5th Floor
      Decatur, GA 30030


                                         27
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 29 of 90




                          Attorneys for Respondent Janine Eveler

            Daniel W. White
            Gregg E. Litchfield
            HAYNIE, LITCHFIELD & WHITE, P.C.
            222 Washington Avenue
            Marietta, GA 30060

                           Attorney for Respondent Anne Dover

            Anne S. Brumbaugh
            LAW OFFICE OF ANN S. BRUMBAUGH, LLC
            309 Sycamore Street
            Decatur, GA 30030

                         Attorneys for Respondent Kristi Royston

            Melanie F. Wilson
            Tuwanda Rush Williams
            GWINNETT COUNTY DEPARTMENT OF LAW
            75 Langley Drive
            Lawrenceville, GA 30046

                         Attorneys for Respondent Shauna Dozier

            John R. Hancock
            A. Ali Sabzevari
            FREEMAN MATHIS & GARY LLP
            661 Forest Parkway, Suite E
            Forest Park, GA 30297

                         Attorneys for Respondent Richard Barron

            Kaye Woodard Burwell
            Cheryl Ringer
            David R. Lowman
            OFFICE OF THE COUNTY ATTORNEY
            141 Pryor Street, S.W.
            Suite 4038
            Atlanta, GA 30303


                                         /s/ Christopher S. Anulewicz
                                         Christopher S. Anulewicz
                                         Georgia Bar No. 020914

                                           28
9630163.2
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 30 of 90




 EXHIBIT A
     Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 31 of 90




                  IN THE SUPERIOR COURT OF FULTON COUNTY
                              STATE OF GEORGIA

DONALD J. TRUMP, in his capacity as a           )
Candidate for President, DONALD J.              )
TRUMP FOR PRESIDENT, INC., and                  )
DAVID J. SHAFER, in his capacity as a           )
Registered Voter and Presidential Elector       )
pledged to Donald Trump for President,          )
                                                )
       Petitioners,                             )
                                                )
v.                                              )
                                                )
BRAD RAFFENSPERGER, in his official             )
capacity as Secretary of State of Georgia,      )
REBECCA N. SULLIVAN, in her official            )
capacity as Vice Chair of the Georgia State     )
Election Board, DAVID J. WORLEY, in             )
his official capacity as a Member of the        )
Georgia State Election Board, MATTHEW           )
MASHBURN, in his official capacity as a         )
Member of the Georgia State Election            )
Board, ANH LE, in her official capacity as      )
a Member of the Georgia State Election          )   Civil Action No. 2020CV33255
Board, RICHARD L. BARRON, in his                )
official capacity as Director of Registration   )
and Elections for Fulton County, JANINE         )
EVELER, in her official capacity as             )
Director of Registration and Elections for      )
Cobb County, ERICA HAMILTON in her              )
official capacity as Director of Voter          )
Registration and Elections for DeKalb           )
County, KRISTI ROYSTON, in her official         )
capacity as Elections Supervisor for            )
Gwinnett County, RUSSELL BRIDGES, in            )
his official capacity as Elections Supervisor   )
for Chatham County, ANNE DOVER, in              )
her official capacity as Acting Director of     )
Elections and Voter Registration for            )
Cherokee County, SHAUNA DOZIER, in              )
her official capacity as Elections Director     )
for Clayton County, MANDI SMITH, in             )
her official capacity as Director of Voter      )
Registration and Elections for Forsyth          )
County, AMEIKA PITTS, in her official           )
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 32 of 90




capacity as Director of the Board of             )
Elections & Registration for Henry County,       )
LYNN BAILEY, in her official capacity as         )
Executive Director of Elections for              )
Richmond County, DEBRA PRESSWOOD,                )
in her official capacity as Registration and     )
Election Supervisor for Houston County,          )
VANESSA WADDELL, in her capacity as              )
Chief Clerk of Elections for Floyd County,       )
JULIANNE ROBERTS, in her official                )
capacity as Supervisor of Elections and          )
Voter Registration for Pickens County,           )
JOSEPH KIRK, in his official capacity as         )
Elections Supervisor for Bartow County,          )
and GERALD MCCOWN, in his official               )
capacity as Elections Supervisor for             )
Hancock County,                                  )
                                                 )
       Respondents.                              )
                                                 )



                          DECLARATION OF CHARLES STEWART III

       1.      My name is Charles Stewart III. I am over the age of 21 and am competent to

give this Declaration. My opinions set forth below are based on my personal knowledge and

professional expertise.

       2.      I am the Kenan Sahin Distinguished Professor of Political Science at the

Massachusetts Institute of Technology, where I have been on the faculty since 1985. In that time,

I have done research and taught classes at the graduate and undergraduate levels in the fields of

American politics, research methodology, elections, and legislative politics.

       3.      I received my B.A. in political science from Emory University in 1979, my S.M.

in political science from Stanford University in 1981, and my Ph.D. in political science from

Stanford University in 1985.




                                                2
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 33 of 90




       4.      Since November 2020 I have been a member of the Caltech/MIT Voting

Technology Project (VTP). The VTP is the nation’s oldest academic project devoted to the study

of voting machines, voting technology, election administration, and election reform. I have been

the MIT director of the project for 15 years.

       5.      I am the founding director of the MIT Election Data and Science Lab (MEDSL),

which was founded in January 2016. MEDSL is devoted to the impartial, scientific analysis of

elections and election administration (sometimes called election science) in the United States.

       6.      I have been the author or co-author of numerous peer-reviewed publications and

books in political science, and in particular, the area of election administration and election

science.

       7.      I have been accepted as an expert witness in three cases in federal district court

that have involved record linkage and matching between voter files and other data sources, such

as driver’s license files. These cases were Florida v. Holder (1:11-CV-01428), South Carolina v.

Holder (1:12-CV-203), and U.S. v. North Carolina (1:13-CV-861).

       8.      I have attached an abridged version of my curriculum vitae to this statement, as

Appendix 1.

       9.      As a part of my academic research, I have regularly designed public opinion

surveys to probe questions related to the conduct of elections in the United States. I have been

the principal investigator of modules pertaining to election science that were part of the

Cooperative Election Study in 2012, 2013, 2014, 2016, 2018, 2019, and 2020.

       10.     I was the principal investigator of the project that led to the creation and design of

the Survey of the Performance of American Elections (SPAE). The SPAE is the only large-scale

academic survey that focuses on the experience of voters in federal elections. I supervised the



                                                  3
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 34 of 90




development of the survey instrument and the reporting of the results. This survey, which

interviews over 10,000 voters following every presidential election, has been implemented

following the 2008, 2012, 2016, and 2020 elections.

       11.       My work on this report has been performed without compensation. My standard

rate of compensation is $500 per hour.


                                             Summary

       12.       I have reviewed the reports written by Mr. Matthew Braynard, Mr. Bryan Geels,

and Mr. Mark Alan Davis submitted in this case.

       13.       Mr. Braynard’s report primarily rests on matching Georgia voter files with other

data files in an attempt to uncover fraudulent voting in Georgia during the 2020 general election.

This database matching relies on procedures that are known to be unreliable and to produce a

preponderance of “false positives.” Mr. Braynard’s conclusions, therefore, are unreliable and

without merit.

       14.       Mr. Geels filed two reports. The first primarily involves the inspection of

Georgia voter files for the purpose of uncovering anomalies with the dates in the files. The

anomalies Mr. Geels uncovers are generally minor typographical and clerical errors that are

neither signs of fraudulent behavior nor lax control over election administration in the state. He

discusses other seemingly major anomalies that, upon even cursory examination, are either better

characterized as benign errors or, in a few cases, suggest errors of analysis or ignorance of

Georgia law on the part of Mr. Geels. Mr. Geels also performs some database matching that

relies on the same discredited matching procedures employed by Mr. Braynard. Mr. Geels’s

conclusions, therefore, are unreliable and without merit.




                                                  4
         Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 35 of 90




          15.      Mr. Geels’s second report covers the absentee-ballot rejection rate in Georgia.

That report displays basic data about rejection rates over the past several statewide elections. It

draws negative inferences about the decline of rejection rates in 2020 that are unfounded.

          16.      Mr. Davis’s report also examines Georgia voter files, matching them with outside

data such as the National Change of Address (NCOA) registry, in an attempt to document vote

fraud. Mr. Davis provides practically no details about the methods used to reach his conclusion.

To the degree his matching methodology is revealed, it is the same discredited technique used by

Messrs. Braynard and Geels. Mr. Davis’s conclusions, therefore, are unreliable and without

merit.

          17.      None of the authors of these reports are experts in the field in which they offer

their opinions, as is evidenced by their lack of training and professional experience in database

matching and election administration, by their failure to acknowledge the scientific literature in

the field, and by their failure to acknowledge limitations inherent in the analysis they perform.


                                          Mr. Braynard’s Report

          18.      Mr. Braynard’s claims can be summarized as follows:

                a. 4,926 absentee or early voters were no longer legal residents of the State of

                   Georgia when they voted, due to their subsequent voter registration in another

                   state. (¶12)

                b. 15,700 voters may have vacated their residence in the State of Georgia, as

                   evidence by their filing of a National Change of Address form to an address in

                   another state. (¶12)

                c. 1,043 early and absentee ballots were cast by voters who were illegally registered

                   using a post office box disguised as a residential address. (¶13)

                                                     5
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 36 of 90




             d. 395 individuals in the State of Georgia voted in Georgia and another state. (¶14)


Matching between voter files and other databases is prone to error, owing to their size and
the lack of unique identifiers. Mr. Braynard fails to acknowledge this challenge and
appears to be ignorant of the scientific literature that has arisen to meet this challenge.

       19.      The basis of Mr. Braynard’s opinions derives from database matching between

what he claims to be voter files and datafiles provided by the United States Postal Service.

Assuming for the moment that Mr. Braynard is in fact using data from the Georgia Secretary of

State, database matching—sometimes called “record linkage”—involving voter files is known to

be error-prone. This is because the sheer size of the data files in question can be unwieldy, and

because one rarely has shared unique identifiers in the files being matched.

       20.      The lack of unique identifiers across databases means that there are heightened

risks of producing false positives and false negatives when performing matching analysis.

       21.      A false positive is when an individual in database A is incorrectly matched to an

individual in database B, perhaps because they happen to share the same first and last name.

False positives can be minimized by including distinguishing information, such as a middle

initial, a date of birth, or address. Doing so makes matches more precise.

       22.      A false negative is when there is an individual in database A who is not matched

to his or her record in database B because of inconsistencies in how the matching variables are

maintained in the two databases—for instance, when the same individual’s name is recorded as

“Bob Smith” in one database and “Robert Smith” in the other. False negatives can be minimized

by employing matching procedures, or algorithms, that iteratively employ augmented data fields

in a systematic manner. For instance, names might be matched based on phonetic similarity or

nicknames might be converted to given names.




                                                 6
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 37 of 90




        23.      Voting files, such as those maintained by the Georgia Secretary of State and made

available to the public, have unique identifiers that allow users to match individuals across the

files. Georgia assigns a unique voter identification number to each registered voter. This

number appears in the data files at issue in this case.

        24.      In the United States, the Social Security number (SSN) is the closest thing to a

unique identifier to aid in the matching across databases that have been assembled for unrelated

administrative reasons, despite the fact that the SSN was not designed for this purpose. In 2010,

a committee of the National Academy of Science recommended the use of the SSN as the gold

standard in database matching involving voter files.1

        25.      An alternative to the SSN that is nearly as good when working with the voter file

of a single state is the driver’s license number. Because of the utility of having unique identifiers

in conducting list maintenance and other election administration activities, the Help America

Vote Act requires states to include a request for the driver’s license number or last four digits of

the Social Security number (SSN4).2 Neither of these numbers are made available in the public

data files published by the Secretary of State.

        26.      Because publicly available voter files lack unique identifiers that facilitate

matching with non-voter-file databases, the scientific community has developed alternatives that

perform nearly as well as matches with SSN4 or driver’s license numbers. The most widely used

technique is the “ADGN” method described by Ansolabehere and Hersh in the journal Statistics

and Public Policy.3



1
  National Academy of Science, Committee on State Voter Registration Databases, Improving State Voter
Registration Databases: Final Report, 2010, https://www.nap.edu/catalog/12788/improving-state-voter-registration-
databases-final-report.
2
  Help America Vote Act, 42 USC 15482.
3
  Stephen Ansolabehere and Eitan D. Hersh, “ADGN: An Algorithm for Record Linkage using Address, Date of
Birth, Gender, and Name,” Statistics and Public Policy, vol 4, no. 1 (2017), pp. 1 – 10.

                                                       7
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 38 of 90




       27.     Even when researchers have access to databases with unique identifiers, it is

standard practice to do spot checks, to ensure that the match has performed as expected. This is

especially important, though, when researchers do not have access to unique identifiers, because

the risk of false positives and negatives is so much greater. Although, to my knowledge, there is

no scientific consensus on a precise method to engage in such spot checks, most would agree that

the best approach is to take a random sample of one’s matches and independently verify the

quality of the match using independent information.

       28.     Despite the well-known challenges to database matching involving voter files,

Mr. Braynard fails to acknowledge the state of the art in the field and undertakes the most

unreliable matching method that is known to experts, that is, a match of name and birthdate

(Braynard Report, ¶24). Elsewhere, he refers to employing “strong matches,” which has no

meaning in the field (Braynard Report, ¶18). By the context, I assume he is referring to the name

+ birthdate.

       29.     In ¶24, Mr. Braynard states he matched based on birth date. However, the public

Georgia voter registration file reports only birth year. If he in fact matched using the public data,

referring to it as birth date is misleading. If he did have access to birth date, it was added by an

external source that was likely L2.

       30.     In ¶24, Mr. Braynard states he matches on “full exact name.” The term “full exact

name” is ambiguous, since it can refer to a number of name combinations: first name + last

name, first name + middle name + last name, first name + middle initial + last name, first name +

last name + suffix, etc. The description of the matching criteria with respect to the name field is

so imprecise as to make it impossible to judge whether the search is overly broad or overly

narrow.



                                                  8
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 39 of 90




         31.      The name + birthdate (N+DOB) match is a highly inaccurate matching algorithm

with voter files because the files are so large and so many voters share names—even people born

in the same day. This yields a problem with precision in record linkage, which is the measure of

matches across datasets that are true matches. In other words, with so many voters sharing

names and birth dates, it is impossible to know which voter from the voter file corresponds with

the voter in the other file. Large numbers of false positives are virtually guaranteed.

         32.      To illustrate the practical problem for Mr. Braynard’s analysis, consider the

Georgia voter file. In September 2020, I purchased a copy of the Georgia voter file from the

Secretary of State, to use in my academic research. That file, dated September 9, 2020, contains

7,346,219 records. Of these, 7,280,948 are unique name + birth year combinations, leaving the

remaining 65,271 registrants sharing a first name, middle name, last name, and birth year with at

least one other voter.

         33.      If a set of voters with common names and birthdates from Georgia are matched

with even one registered voter outside of Georgia, what procedures did Mr. Braynard use to

determine whether the “correct” Georgia voter had been matched? Because Mr. Braynard was

matching to the voter files of another 49 states, the problem of encountering imprecise matches

among all the other states’ voter files is even greater. So, what procedures did Mr. Braynard use

when a Georgia with a unique name + DOB combination matched with a set of voters outside of

Georgia who all shared that combination? Mr. Braynard fails to even acknowledge this very

serious issue, much less specify how he judges the quality of his matches in general.4




4
 The problem I discuss here is related to the well-known “birthday problem” paradox, and has been explored in the
scientific literature for its applicability to matching with voter files. See, for instance, Michael P. McDonald and
Justin Levitt, “Seeing Double Voting: An Extension of the Birthday Problem,” Election Law Journal, vol. 7, no. 2
(2008), pp. 111 – 122.

                                                         9
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 40 of 90




         34.      A core value of scientific research is replication. In order to ensure replication of

research, it is necessary to clearly identify one’s data. Mr. Braynard fails to do this. For

instance, Mr. Braynard claims to have used voter registration records and mail-in and early in-

person absentee voter records, “as maintained on the Georgia Secretary of State’s website”

(Braynard Report, ¶5).5 Elsewhere, he states that he received these files from the company L2

Political, which made them available to Mr. Braynard, presumably for a fee. L2 is known to

augment state datafiles, so that they are useful to their primary clients, political campaigns.

Among these augmentations are changing information in data fields based on data from

commercial datasets. If Mr. Braynard is in fact relying on files obtained by L2, rather than

received directly from the Secretary of State’s office, he has failed to discuss the degree to which

the L2 data match the raw data available from the Secretary of State. At the very least, this

imprecision makes the confident replication of Mr. Braynard’s research impossible.


Mr. Braynard’s claim that 4,926 absentee or early voters were no longer legal residents of
the State of Georgia when they voted, due to their subsequent voter registration in another
state, is unreliable.

         35.      In ¶12 of Mr. Braynard’s report, he claims that 4,926 absentee or early voters [my

emphasis] were no longer legal residents of Georgia when they voted, because they subsequently

registered in another state after they voted in Georgia. In ¶20, where Mr. Braynard provides

details of the analysis, he reports comparing Georgia’s voter registration file [my emphasis] to

the nationwide L2 voter list. The voter registration and absentee ballot files are different. The

voter registration file contains no information about the mode a voter used to cast a ballot.

Because the claim he makes in ¶12 is about absentee and early voters, I assume he is actually



5
 The voter registration file is not, in fact, maintained (more accurately, downloadable) on the Secretary of State’s
website. One can request the file and, for a fee, later receive a link that allows you to download it.

                                                          10
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 41 of 90




referring to the absentee voter file.6 However, it is impossible to tell for sure from the text of the

report.

          36.     Mr. Braynard does not mention in ¶20 the algorithm he used to match the voter

registration (or absentee ballot) file with the registration databases of other states. However, Mr.

Braynard mentions using the N + DOB algorithm in the second part of that paragraph, when he

discusses matching with the NCOA database. Therefore, I assume he used that algorithm in

matching with the other states’ registration databases, as well.

          37.     The match that Mr. Braynard describes in ¶20 appears to include people who may

have moved from Georgia long ago and then returned—if, in fact, the matches are accurate.

Attached to his report is Appendix 2, which is described as the output of the match that produced

the 4,926 Georgians on his list. I translated this appendix into a form that could be read into a

statistical package7 and examined the dates when the individuals are indicated to have registered

in Georgia and then a second state. I discovered, first, that the number of distinct people on the

list appear to be closer to 4,600.8 Of these individuals, 1,465 have a date indicating a registration

in the second state that occurred in 2010 or before; 300 are from 2000 or before. Only 164 bear a

date of 2020 and 285 bear a date of 2019. It is clear that Mr. Braynard has conducted a search

that is overly broad in its chronological reach.

          38.     As discussed above, this matching algorithm is very imprecise and is prone to

producing false positives, owing to the large number of people who share names and birthdates.

If over 65,000 registered Georgians share first names, last names, and birth years with each


6
  However, a literal reading of ¶20 suggests Mr. Braynard may be referring to all voters, not just early and absentee
voters. This would, of course, contradict the claim in ¶12, but would make sense in light of the second half of ¶20,
which explicitly refers to the absentee files.
7
  I first translated the file into an Excel spreadsheet using the program Able2Extract. I then imported the
spreadsheet into the statistical package Stata, version 16.
8
  For instance, there are 4,617 distinct combinations of first name, last name, suffix [sic], street address, city and
state in the appendix. I am assuming the field labeled “suffix” is actually the middle name.

                                                          11
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 42 of 90




other, it would be unsurprising that 4,926 Georgians would share names and birthdates with

voters in other states who happened to register in the weeks leading up to the 2020 general

election.


Mr. Braynard’s claim that 15,700 voters may have vacated their residence in the State of
Georgia, as evidenced by their filing of a National Change of Address form to an address in
another state, is unreliable.

       39.     In ¶20, Mr. Braynard provides what passes for a description of his analysis that

led him to the conclusion that 15,700 voters had “vacated their residence in the State of Georgia”

by filing an NCOA form to an address in another state. The description of the matching

procedure is so imprecise that it is impossible to judge his findings with any certainty. First, as

with this prior analysis, he provides no details about how he matched the absentee voter files

with the NCOA database. How did he prepare the datasets for matching, what data fields did he

use to match, how did he deal with potential duplicates, and how did he verify the precision of

his match?

       40.     There are well-known problems in relying on matches with individuals to the

NCOA database. One of these is the fact that household members may share the same name,

meaning that a match may not be precise. Another is that individuals of households may be

inadvertently included in the NCOA request.

       41.     In addition to the matching problems, there is the simple problem that there may

be legitimate reasons for someone to file an NCOA request and yet retain their Georgia

residency. Obvious cases include members of the military, students, vacation-home owners, and

those on extended temporary assignments for business reasons.

       42.     Finally, Mr. Braynard notes in ¶20 that he accounted “for moves that would not

cause an individual to lose their residency and eligibility to vote under state law (i.e., by reducing

                                                 12
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 43 of 90




the total number of moves by a reasonable percentage likely attributable to an educational or

military relocation.)” This describes a completely opaque and arbitrary correction that fails to

meet standards of scientific rigor. What criteria were used to account for educational and

military relocations? What amounts to a “reasonable percentage?” This type of ad hoc

adjustment, without clear description or foundation in the scientific literature, and is inconsistent

with scientific methodology underscores the overall unreliability of his analysis.


Mr. Braynard’s opinion that 1,043 early and absentee ballots were cast by voters who were
illegally registered using a post office box disguised as a residential address is unreliable.

       43.     Mr. Braynard characterizes the 1,043 individuals identified in this search as

“disguising” their true address by using a post office box or commercial facility. He does so

without investigating further the situations of the voters who he has identified. I have learned,

through my twenty years of research into election administration and learning from election

officials, that voters in highly mobile or marginal circumstances are often uncertain about how to

properly fill out the forms related to registering to vote. For instance, despite the fact that in

Georgia, homeless individuals are instructed to indicate where they “lay their head” on their

registration form, doing so may be stigmatizing to that individual. A student who has just

graduated and is in between residences might incorrectly believe they can use a P.O. box on their

application form. Finally, it is common to find that some voters do live in commercial

facilities—sometimes in ways that conform to local building codes, and other times not. The

fact that 0.1% of Georgia voters might fit into one of these categories is hardly evidence of

widespread fraud, or even an intent to evade the law.




                                                  13
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 44 of 90




        44.      Furthermore, Mr. Braynard relies on unreliable algorithms to conduct the

matching and provides no information about how he confirmed that his matches were precise

enough to warrant his conclusions. Therefore, the analysis is unreliable.


Mr. Braynard’s claim that 395 individuals in the State of Georgia voted in multiple states is
unreliable.

        45.      Mr. Braynard’s claim of evidence about 395 individuals from Georgia voting in

multiple states is unreliable for at least four reasons.

        46.      First, Mr. Braynard fails to give a full accounting of the matching protocol used.

        47.      Second, in Mr. Braynard’s description of the matching process, he claims that he

matched “on full exact name and full exact date of birth” (¶24; emphasis added). However, as I

have already noted (¶29, above), the Georgia voter file only has birth year, rather than full birth

date. Therefore, Mr. Braynard must either be mis-describing the match he undertook or is using

a source of information about birth dates he has not disclosed.

        48.      Third, as I have already noted (¶30,above) the term “full exact name” is

ambiguous, since it can refer to a number of name combinations. The description of the

matching criteria with respect to the name field is so imprecise as to make it impossible to judge

whether the search is overly broad or overly narrow.

        49.      Fourth, the matching strategy Mr. Braynard uses has regularly been shown to be

worthless as a method for quantifying the degree of double voting. For example, in a 2020

article in the American Political Science Review, Sharad Goel and colleagues show that three

million pairs of vote records in a national voter registration file obtained from TargetSmart9



9
 TargetSmart is a competitor of L2 in providing so-called national voter lists to political clients. As with L2,
TargetSmart augments data from commercial vendors, including imputing birthdates for states, such as Georgia, that
do not include the full birthdate in their voter file.

                                                       14
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 45 of 90




shared first name, last name, and birthdate.10 However, when more precise indicators are applied

to increase the precision of the matches, it was shown that 97% of these seemingly duplicate

records were in fact distinct individuals.11

        50.      Similarly, in 2018 the New Hampshire Secretary of State presented a report to his

state’s Ballot Law Commission concerning 94,000 people from New Hampshire that shared first

name, last name, and birthdates with individuals who voted in other states.12 After intensive

investigation of these cases, which involved 817 hours of investigator time, this list was whittled

down by the Secretary of State and Attorney General’s offices to 164 voters whose qualifications

to vote in New Hampshire had not been verified.

        51.      Finally, the research by McDonald and Levitt referenced above in footnote 4,

demonstrated that a “finding” that 4,397 persons voted more than once in the November 2004

general election in New Jersey, based on a first name + last name + birthdate match, was an

artifact of the “birthday problem” paradox—that is, in even a small number of people, it is

virtually guaranteed that at least two people will share the same birthday.

        52.      As both the academic and administrative cases illustrate, the matching strategy

employed by Mr. Braynard is significantly overbroad and is worthless for quantifying the degree

of double-voting between states.




10
   Sharad Goel, Marc Meredith, Michael Morse, David Rothschild, and Houshmand Shirani-Mehr, “One Person,
One Vote: Estimating the Prevalence of Double Voting in U.S. Presidential Elections,” American Political Science
Review, vol. 114, no. 2 (2020), pp. 456 – 469.
11
   Most importantly, Goel and colleagues were able to add the last four digits of the Social Security number (SSN4)
to the match, which allowed them to achieve nearly perfect precision.
12
   John Distaso, “Exhaustive Investigation Reveals Little Evidence of Possible Voter Fraud in NH,” WMUR,
https://www.wmur.com/article/exhaustive-investigation-reveals-little-evidence-of-possible-voter-fraud-in-
nh/20955267?wpmm=1&wpisrc=nl_daily202#.

                                                        15
          Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 46 of 90




Mr. Braynard is unqualified to perform and interpret the analysis he reports.

           53.      Mr. Braynard’s educational and professional background provide no evidence that

he has the qualification to perform the research he conducted, much less interpret the results. He

has no advanced degrees in the social sciences or applied mathematics. He has never published

in this field, and by his admission, he has never been admitted as an expert in court to give his

opinions in this area.


                                                  Geels Report # 1

           54.      Mr. Geels’s first report (Exhibit 3) is primarily a laundry list of trivial (in

consequence and number) clerical errors that appear in the Georgia voter and absentee ballot

files, none of which provide evidence of widespread voter fraud in the 2020 general election, or

in any election, for that matter. The report focuses on inconsistencies in dates that are found in

those files. In evaluating these consistencies, it is important to keep two things in mind.

           55.      First, each file has millions of dates in it, which are the focus of Mr. Geels’s

report. For instance, in the voter file in my possession (dated September 9, 2020), there are

42,182,851 different dates recording birth year, registration date, date last voted, date added, date

changed, and last contact. In the most recent absentee ballot file in my possession (dated

November 3, 2020), there are 13,168,985 different dates recording the application date, date

ballot was issued, and date ballot was returned. Together, these two files record a total of

55,351,836 dates.

           56.      By my count, Mr. Geels lists nineteen “observations” from ¶12 to ¶30 about

features of the voter files or results of matches with other files. Of these nineteen observations,

11 are stated as simple facts, left to speak for themselves.13 Together, these amount to 7,681


13
     These are the claims in ¶¶ 12, 14 – 23.

                                                       16
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 47 of 90




voters with anomalous dates. In a voter file of 7,346,219 records, this is 0.1% of all records. In

a set of files that over 55 million dates, that is 0.01% of dates. While one cannot excuse clerical

errors, it is unreasonable to assume that elections—including election recordkeeping—will be

perfect.

       57.     Nowhere does Mr. Geels suggest how any of these “anomalies” could credibly

lead to vote fraud or lack of control, beyond general suspicions. To draw those conclusions, one

would need to account for the multiple safeguards in place in Georgia to ensure that only legal

voters may cast ballots. The record keeping that is the focus of Mr. Geels’s report is the end of

the process, not the beginning, or even middle.

       58.     Most of the anomalies identified by Mr. Geels’s report—even if one credited

them—can readily be explained by a more benign assumption, which is that there is a typo in

roughly one out of fifteen thousand dates. This is not to excuse administrative mistakes, but

rather, to put in context how rare most of the so-called anomalies he identifies are.

       59.     I do not address the claims that are reference in footnote 13, as they reflect minor

recordkeeping errors that are not reflective of fraud, much less widespread fraud.

       60.     I do address a smaller set of claims, in which either Mr. Geels draws explicit

conclusions that cannot be borne by the facts, misrepresents Georgia law, or is based on flawed

database matching.

       61.     For the claims discussed below, Mr. Geels provides insufficient details about the

datasets he matches and the methodology he uses to match the state voter file, voter history file,

absentee ballot file, death certificate file, and inmate file. All files are updated on an ongoing

basis. Mr. Giles does not indicate the date when these files were written, which is a fatal

deficiency in many of his analyses.



                                                  17
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 48 of 90




Claim: 305,701 individuals have records indicating that they applied for absentee ballots
more than 180 days prior to the general election (i.e., prior to May 6, 2020) (¶13).

         62.      The claim that 305,701 individuals in the absentee ballot file is readily explained

by the fact that they were entitled to make this request. Under Georgia law, voters who are

physically disabled, 65 years or older, or military or overseas voters may make a “written request

to receive an absentee ballot for the primary, primary runoff, election, and election runoff …

without having to ask again by specifically stating such on the written request or absentee

application.”14

         63.      Ninety percent of those in this group are probably 65 years of age or older. I

came to this conclusion by performing a very basic matching analysis, using versions of the voter

file and absentee ballot file that I had previously acquired for my own academic research. I

matched records from the September-vintage voter file with the November absentee ballot file,

using the voter identification number as the linking identifier. This match allowed me to use

information from the voter file to calculate the number of ballot requests that were recorded as

having arrived before May 6, 2020. This calculation identified 303,114 requests that fit the

criteria, which is very similar to Mr. Geels’s 305,701.15

         64.      Then, again using the voter ID number as the linking variable, I merged these

303,114 records with the absentee ballot file that recorded voters who requested absentee ballots

for the June primary. Using the state vote ID number alone, I was able to match 303,097 of


14
   Georgia Secretary of State, Elections Division, Absentee Voting: A Guide for Registered Voters, v1, 2014. The
current fillable pdf application for official absentee ballot notes, “If you meet one of the described conditions in this
section and would like to receive a mail ballot for the rest of the elections cycle without another application, indicate
by checking the applicable eligibility requirement.” The categories include elderly (65 years of age or older),
disabled, and UOCAVA (military or overseas civilian).
https://sos.ga.gov/admin/files/Absentee%20Ballot%20Fillable%20form%20820.pdf.
15
   Assuming that Mr. Geels also matched on the voter ID number, there is nothing remarkable about our matching
results being different, though very close in number. This difference can easily be accounted for by the fact that the
date of the absentee ballot file I was analyzing was different his.

                                                           18
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 49 of 90




these “early requesters” back to the June absentee ballot file—272,849 (90.0%) of whom were

born in 1955 or earlier. It would be reasonable to assume that the 30,248 absentee voters who

were not matched are persons with disabilities or UOCAVA voters.

       65.     I further compared the two “ballot request dates” from the match described in the

previous paragraph—the ballot request date from the June file and the one from the November

file. Ninety-six percent of those who were 65 or older showed an identical application date in

both files. This is a strong indication that the date in the November file is simply carried over

from a blanket request made to vote by mail in June.

       66.     The conclusion to be drawn from this initial matching exercise is that Mr. Geels

has not uncovered anything remarkable at all, other than over 300,000 people who are over 65,

disabled, or living overseas who availed themselves of a feature of Georgia election law that is

made known to every voter who requests an absentee ballot.


Claim: The presence of 4 accepted early or mail votes whose matching record in the
registration file has a name that is completely different from the name of the voter in the
Absentee Early Voter file shows that “Georgia’s voter systems allows a person to vote
under another person’s registration.” (¶23)

       67.     Based on my general knowledge of election administration, Mr. Geels’s inference

is incorrect. Because the absentee ballot paper application does not request the voter registration

number, the pairing of the paper application with the computerized voter registration list is a

manual process. The pattern Mr. Geels describes is clearly due to clerical error.


Claim: 66,247 individuals were identified as having cast a ballot whose records indicate
that they were registered to vote prior to their 17th birthday. (¶24)

       68.     I have been unable to verify this claim directly, because the copy of the Georgia

voter file in my possession is dated to September 2, 2020. However, in that file, there are 49,893



                                                 19
          Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 50 of 90




voters who are identified as having registered when they were 17 and only 3,444 before they

were 17. These latter cases are most likely data entry errors. And in any case, I suspect that Mr.

Geels probably made a mistake calculating this measure.


Claim: The presence of 6,635 individuals who are recorded as voting in 2016 but who are
recorded as registering after 2016 indicates that “the registration was manipulated and is
unreliable.” (¶25)

           69.      Again, based simply on the results of an imprecise matching strategy, and no

further investigation, Mr. Geels jumps to the conclusion that what is likely a clerical error is

based on “manipulation.”


Claim: The presence of 2,024 individuals in the 2020 voter file who have a different birth
date than their record in the 2016 voter file indicates that the voter birthdates were
unreliable or “manipulated intentionally.”

           70.      With any dataset as large and dynamic as the Georgia voter file, clerical errors

will occur. Sometimes those errors will be because of a maintenance activity (such as updating

an address) that pertains to the voter at hand; other times, those errors will occur when a worker

mistakenly updates the wrong record. It is because of the imprecision of manual data entry and

updating that many states, including Georgia, have adopted automatic voter registration.

           71.      In addition, errors in voting files do get corrected. Mr. Geels provides no

information about the likelihood that these changes were corrections of previous errors.

           72.      This is the only alleged “finding” in which any of the petitioners’ report-writers

has reported reaching out to any of the voters whose records appear to be caught up in these

anomalies. Why the particular voter mentioned in ¶26 is mentioned,16 and not others, is

unstated. Indeed Mr. Geels does not report how many other voters he reached out to who



16
     I choose not to mention the name of the voter because I do not wish to subject her to public harassment.

                                                           20
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 51 of 90




provided information that suggested a more benign explanation for the “fact pattern” he

observed.

        73.     Mr. Geels states that this particular case cannot be explained by clerical error, “as

the birthdate should not change, unless there was valid proof that the birthdate in the Registration

records was recorded incorrectly.” (¶26) It is true that the birthdate should not be changed, but it

is easy to imagine that in the process of updating millions of voter registration records each year,

a small number might be changed accidently.


Claim: 134 individuals with birthdates on or before 1915 are recorded as having voted in
the November election. (¶27)

        74.     Mr. Geels reports “researching” the individuals in the voter file who are recorded

as having birthdates before 1915. How he “researched” these individuals is unknown. Because I

do not have the voter file or voter history file from the November 2020 election, I can not check

this claim directly.

        75.     I examined the September, 2, 2020 version of the voter history file that I have in

my possession. However, in my examination of the September 2020-vintage voter file in my

possession, I found that 50 registered voters with birthdates before 1915 were reported as last

voting in 2020—6 credited to the March primary and 44 in the June primary. Twenty-eight of

these are recorded with a birthdate of 1900, which is no doubt a placeholder when a worker

cannot enter the correct date. Only three of the remaining 40 voters were first added to the list

before 1980.

        76.     Almost all of the voters I discussed in the previous paragraph no doubt voted in

the November general election. If Mr. Geels had even done cursory examination of his search

results, he would have discovered the pattern I discovered. I have no doubt that if I were able to



                                                 21
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 52 of 90




examine the voter file from the November election, the story of the remaining voters would be

the same.


Claim: 10,315 deceased individuals cast ballots in the November 3, 2020 election. (¶28)

       77.     This claim is based on an invalid record linkage strategy that is known to produce

numerous false positives. I discussed this issue above at ¶¶19 – 34. However, unlike Mr.

Braynard who may have had access to commercially provided birth dates, Mr. Geels, by relying

for sure on the publicly available voter file, only had access to birth years. In ¶50, he describes

his match as being done on first name, last name, and birth year. In my analysis of the Georgia

voter file, 1,091,659 Georgia voters share an exact match on first name, last name, and birth

year. Based on my search of the CDC WONDER dataset, in 2016 (the most recent year for the

data), 79,649 deaths occurred among the 7,519,237 Georgia residents who were over the age of

20. (The CDC WONDER dataset does not allow one to perform the search on the population

that is 18 and older.) That works out to a crude death rate of 1.06%. If this death rate is applied

to the number of Georgians with duplicate names and birth years, we would expect 11,572

registered voters in Georgia to share the same first and last name of another voter in the state

who died.

       78.     Mr. Geels himself agrees that “there may indeed be false positives in the

population—for example, due to the match of multiple people with a common name who were

also born in the same year or to the omission of a suffix.” My only disagreement with this

statement is that it is incorrect to say there may be false positives. There are guaranteed to be

false positives—so many, in fact, that they most likely explain the empirical finding entirely.




                                                 22
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 53 of 90




Claim: 2,560 individuals who are felons voted (¶29)

        79.     The data linkage strategy described in ¶51 indicates that Mr. Geels performed the

data linkage match by performing matching on first name, last name, and birth year. As I have

already noted (see ¶¶19 – 34), this record linkage strategy is guaranteed to produce a result in

which the number of false positives vastly exceeds the number of true positives.

        80.     Mr. Geels apparently agrees with the sentiment, as he writes in ¶51: “a more

reliable match technique could not be used and there may be false positives included in the

population.”

        81.     The fact that Mr. Geels reports that there may be false positives in a match such as

this, rather than there will be false positives, is indicative of his lack of expertise in the fields of

election administration and data analytics.


Conclusion of assessment of Mr. Geels’s report # 1

        82.     Mr. Geels’s first report is an example of “straining at a gnat and swallowing a

camel.” He expends much energy in pointing out minor, inconsequential clerical errors in an

enormous database while ignoring the most important fact his report reveals: the data are

remarkably clean and reliable for the purposes to which they are put.

        83.     The claim that Mr. Geels makes that involves the largest, and potentially most

significant number of voters, is that over 300,000 absentee voters cast ballots after illegally being

allowed to request those ballots more than 180 days before the general election. That claim has

been revealed to be based on ignorance of Georgia law.

        84.     Other claims involve smaller numbers of voters and voter records. In considering

these errors, it must be remembered that the various data files explored in his report are tools that

election officials use to manage the election, but they are not the only tools that are used. The

                                                   23
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 54 of 90




databases are used to record the actions undertaken by those officials whose actions are guided

by multiple safeguards to ensure that only legal votes are cast. Sometimes the records are

updated incorrectly. It is hard to fathom how a record that indicates, for instance, that a ballot

was mailed out before the application was received is indicative of fraud. Nor is it possible to

understand how a massive database with such small numbers of errors of this sort can be

regarded as being “unreliable” or evidence of widespread “manipulation.”

        85.    Mr. Geels concludes his report by offering his opinion that the data the state and

county election officials rely on to administer elections are “either not trustworthy” or indicate “a

significant number of fraudulent or invalid votes of a magnitude which calls into question the

outcome of the Presidential general election.” His report supports no such conclusion. The most

that can be said is that the data files are imperfect—a fact beyond dispute. However, taken as a

whole, the evidence that Mr. Geels produces, to the degree it can be credited at all, points toward

a conclusion that is 180-degrees away from the conclusion he reaches. That conclusion is that the

data are trustworthy and do not indicate a significant number of fraudulent or invalid votes

which call into question the outcome of the general election.


                                             Geels Report # 2

        86.    Mr. Geels’s second report (Exhibit 10) is an analysis of absentee-ballot rejection

rates for the 2016, 2018, and 2020 general election and the 2020 June primary. He documents a

decline in the rate of mail-ballot ballot rejections in 2020 compared to the past elections. He

implies that past rejection rates are immutable features of Georgia elections, and that action by

the state to reduce those rates must reflect negatively on the quality of election administration in

the state.




                                                 24
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 55 of 90




       87.     Mr. Geels relies on absentee ballot datasets that are available for download from

the Secretary of State’s website. From my experience using these same files, the statistics he

presents in Table 1 are accurate, so far as they report the data from those files.

       88.     There are two corrections that need to be made, however. First, Mr. Geels does

not include the datafile reflecting the 65,878 mail ballots that are associated with the March

presidential preference primary. Second, the “spoiled” ballots he includes as “returned” should

not be included in this category. While spoiled ballots are indeed “returned,” they are not

returned for counting. They are ballots that have been damaged or otherwise unsuitable to vote

on, and thus the voter has requested another one. In the 2020 general election, for instance, of

the 4,082 spoiled ballots, 2,865 have the notation “Voter Error” in the “ballot status reason”

field. Eighty percent of the ballots marked as spoiled were issued to a voter who was mailed at

least two ballots, with the spoiled ballot canceled and the new ballot eligible to be counted.

       89.     Therefore, Table 1 should be modified so that Row 6 consists only of ballots

rejected or accepted. This affects the calculated rejection rates slightly, and barely changes the

rejection rates reported by Mr. Geels.

       90.     More significant is the fact that Mr. Geels, by implication, casts the significant

reduction in rejection rates in a nefarious light, when exactly the opposite should be concluded.

Furthermore, the rejection rate, while much lower than in past years in Georgia, is now in line

with other states. It reflects the result of two salutary developments in Georgia: the

establishment of a robust “cure” process and a vigorous public education campaign undertaken

by the state and private citizens.

       91.     To put Georgia’s past performance in context, I refer to the report of the Election

Administration and Voting Survey, which is issued by the U.S. Election Assistance Commission



                                                 25
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 56 of 90




after every federal election. The report, and the accompanying jurisdiction-level dataset, are the

standard data source used in the fields of election science and election administration to compare

states on dimensions such as mail ballot rejection rates.

        92.      The report for 2016 indicates that Georgia’s ballot rejection rate was 5.77%.17

The overall national rejection rate was 0.77%. Georgia’s mail-ballot rejection rate was the

highest in the country. For 2018, the Georgia and national rejection rates were 3.10% and

1.42%, respectively. Only ten states had a higher rate than Georgia’s in 2018.

        93.      Georgia’s poor performance related to mail-ballot rejection rates drew

considerable attention from the press, and ultimately the public. Among other things, it was

revealed that counties had widely disparate rejection rates—disparities that could not be

attributed to the rejection of fraudulent votes. For instance, the high rejection rate of Gwinnett

County was attributed to a poorly designed absentee ballot forms and decisions to set especially

stringent standards for accepting absentee ballots.18 (According to the EAVS data, Gwinnett

County’s rejection rate in 2018 was 6.9%, compared to the 3.10% statewide rate. The rejection

rate across Georgia counties varied from 13.3% in Clay County to no rejections in thirty-two

counties.)

        94.      In response to dissatisfaction with the rejection rate, the General Assembly passed

HB 316 in 2019 which, among other things, provided a formal and uniform mechanism by which


17
   U.S. Election Assistance Commission, The Election Administration and Voting Survey: 2016 Comprehensive
Report, p. 65, https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf; EAC,
The Election Administration and Voting Survey: 2018 Comprehensive Report, p. 64,
https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf. Rejection rates reported in the
EAVS report will vary somewhat from reports based on raw state reports, because the EAVS survey instrument
seeks to reconcile reporting differences across the states, so that an apples-to-apples comparison can be made.
18
   Mark Niesse, “Lawsuit seeks to prevent Georgia absentee ballot rejections,” Atlanta Journal-Constitution, Nov. 6,
2019, https://www.ajc.com/news/state--regional-govt--politics/lawsuit-seeks-prevent-georgia-absentee-ballot-
rejections/svn2eyAwLAMKFbyday1W4J/; Ben Nadler, “Lawsuit challenges absentee ballot rejections in Georgia,”
Associate Press, Nov. 7, 2019, https://newschannel9.com/news/election/lawsuit-challenges-absentee-ballot-
rejections-in-georgia.

                                                        26
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 57 of 90




absentee voters could “cure” deficiencies on the return envelope of absentee ballots. HB 316

allows voters to “cure a failure to sign the oath, an invalid signature, or missing information by

submitting an affidavit to the board of registrars or absentee ballot clerk.”

         95.      In addition, the state entered into a consent decree concerning the timely

notification of voters who had returned mail ballots with deficiencies on the return envelope.

         96.      Finally, recognizing that millions of voters across the United States would be

casting mail ballots for the first time in 2020, on account of concerns related to the COVID-19

pandemic, vigorous efforts were made nationwide to educate voters about how to properly return

their ballots, and to return them on time. These efforts were undertaken by election officials,

citizen groups, traditional media, and social media.

         97.      Based on my position as the co-director of the Stanford-MIT Healthy Elections

Project beginning in March 2020, I was very aware of these activities, and spoke frequently to

reporters about these efforts. I have no reason to believe that these efforts were any less intense

in Georgia than in other states.

         98.      Although official data are still being compiled nationwide, Ballotpedia, a website

that closely covers election administration issues, has reported on mail-ballot rejection rates

across the country, as the statistics have been made available, and has compared those 2020 rates

with those in 2016 and 2018.19 The table below reports a comparison of rejection rates from

2016 to those in 2020, among states that have reported data from 2020.




19
  Ballotpedia, “Election results, 2020: Analysis of rejected ballots,” Dec. 11, 2020,
https://ballotpedia.org/Election_results,_2020:_Analysis_of_rejected_ballots.

                                                          27
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 58 of 90



                    Comparison of mail-ballot rejection rates, 2016 and 2020
                    State                        Rejection rate, 2016     Rejection rate, 2020
                    Alaska                              3.17%                    0.87%
                    Connecticut                         1.92%                    0.94%
                    Delaware                            1.54%                    0.21%
                    Georgia                             6.42%                    0.60%
                    Iowa                                0.65%                    0.15%
                    Maine                               0.96%                    0.89%
                    Maryland                            1.49%                    0.63%
                    Massachusetts                       3.30%                    1.30%
                    Michigan                            0.49%                    0.46%
                    Nevada                              1.60%                    0.58%
                    North Carolina                      2.71%                    2.47%
                    Pennsylvania                        0.95%                    0.28%
                    South Carolina                      0.58%                    0.71%
                    Source: Ballotpedia,
                    https://ballotpedia.org/Election_results,_2020:_Analysis_of_rejected_ball
                    ots, Dec. 11, 2020.



         99.      With the exception of South Carolina, all states on the chart have seen reductions

in rejection rates, many of which have reduced those rates to a fraction of what they were

previously. This includes states as diverse in their election administration practices as Alaska,

Connecticut, Delaware, Iowa, Maryland, Massachusetts, Nevada, and Pennsylvania.

         100.     In my twenty years in studying election administration, I have had occasion to

discuss issues of ballot rejections and “cure” processes with numerous election administrators.20

Some of these administrators have overseen cure processes for many years. My conclusion from

those conversations is that the consensus among election administrators is that almost all rejected

absentee ballots occur because voters make honest mistakes, not because election offices have

intercepted fraudulent ballots. This has led me to understand that high mail-ballot rejection rates,

such as Georgia had prior to 2020, represent a failure of election administration. Any state that

seeks to reduce rejections, and does so in a serious, uniform way, should be praised, not


20
   One of the reasons I have engaged in these discussions is that the Elections Performance Index
(https://elections.mit.edu/#/data/map), which I oversee, assesses the election administration performance of states
based, in part, on their ballots rejection rates. Given this, it is incumbent upon me to understand the underlying
issues behind rejection rates, from the perspective of those who administer absentee ballot laws.

                                                         28
      Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 59 of 90




criticized. Mr. Geels’s conclusion that high absentee-ballot rejection rates indicates an election

administration practice that should be emulated is incorrect.

       101.    Based on my experience in the field, the formal cure process in Georgia

constitutes a “best practice” that others should emulate. To expect otherwise is to suggest

government policy should be set to automatically disfranchise legal voters who make their best

efforts to comply with election law, but nonetheless commit innocent mistakes.

       102.    In ¶¶19 and 20 of Mr. Geels’s second report, he implies that an improvement in

the implementation of a law should be receive with opprobrium. It is as if a tax program that

was reformed to reduce cheating on taxes was criticized because fewer tax returns in the future

contained questionable itemizations.

       103.    In these paragraphs, Mr. Geels criticizes Georgia because it improved its election

administration practices. If Mr. Geels’s expectations are accepted, that is, that past policy

failures should be accepted as normative, then efforts to make elections more secure and

inclusive become impossible.

       104.    To conclude, Mr. Geels does an unobjectionable job of calculating rejection rates

from data files made available to the public by the Georgia Secretary of State. Elements of his

analysis reflect a profound lack of knowledge about the policy environment in which absentee

ballot policy has developed in Georgia over the past year, and a general lack of knowledge about

“best practices” in the field of election administration. His calculations are mostly accurate. His

conclusions and inferences are wrong.


                                              Davis Report

       105.    Mr. Mark Alan Davis provided an affidavit in which he offers observations based

on examinations of the Georgia voter file over the past several months. These observations

                                                 29
     Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 60 of 90



claim to reveal data anomalies, such as thousands of votes on the Georgia voter rolls who also

appear on the NCOA database.

        106.    This report bears none of the marks of an expert report, nor does Mr. Davis's brief

deseription of his background suggest that he is qualified to opine on issues of database

management. He provides no rigorous description of his methodology or data sources. It is

impossible to judge the veracity of his claims or to reproduce his analysis independently. His

report 1s not science.


        107.    To the degree he discusses "hard" results, Mr. Davis reports the results of matches

of the Georgia voter file against the NCOA database. He provides no information about when

the database was obtained, nor any precise information about how the matches were conducted.

The best he can do is conduct matches based on linking combinations of first name + last name +

address, for which there may be innumerable duplicate records. Furthermore, Georgia law

provides legitimate reasons why someone who has filed an NCOA form, as a part of a temporary

move, would still retain his or her residency for the purposes of voting.


        108.    Mr. Davis's report should be dismissed because of his lack of expertise and his

failure to demonstrate that he has based his opinion on recognized methods of database

matching.



        109.    I declare under penalty of perjury under the laws of the United States of America

and the State of Georgia, that the foregoing is true and correct.

                                                                On this2                              eore mS7         S
                                                                the
                                                                     under     KP TOO               Vedtb me through
                                                                satistactory eygegeee
                                                                which were                                   to be
                                                                the person whose name is signed

Charles Stewart III                                             on the preceding or attached document, and
                                                                acknowledged to me that he/She signed it
                                                                voluntarily tor its statd purpose
                         STEPHEN   R.   GALANTE
                                                                Notary Public.
                1            Notary Public                      My Commission Expires
                             Massachusetts

                                                25, 2023
                                                           30
                               Expires    May
                Comnission
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 61 of 90



                                             Curriculum Vitae

                                 CHARLES HAINES STEWART III

Kenan Sahin Distinguished Professor of Political Science
The Massachusetts Institute of Technology
Department of Political Science
Cambridge, Massachusetts 02139
617-253-3127
CStewart@mit.edu


Education

1985           Ph.D., Stanford University.
1983           A.M., Stanford University
1979            B.A., Emory University


Professional experience

Teaching

1985–1989       Assistant Professor of Political Science
1989–1999       Associate Professor of Political Science
1990–1993       Cecil and Ida Green Career Development Associate Professor of Political Science (3-
                yr. term)
1999–present    Professor of Political Science
2007–present    Kenan Sahin Distinguished Professor of Political Science
2016-present    Affiliate Faculty, Institute for Data, Systems, and Society

Administrative
2002–2005      Associate Dean of Humanities, Arts, and Social Sciences
2002–present    Co-director, Caltech/MIT Voting Technology Project
2005–2010       Head of the Department of Political Science
2015–present    Director, MIT Election Data and Science Lab


Awards (abbreviated)

1994    Mary Parker Follett Award, for Best Published Essay or Article, 1993-1994, Politics and History
        Section, American Political Science Association (with Barry Weingast).
1999    Franklin L. Burdette Pi Sigma Alpha Award, for Best Paper Presented at the 1998 Annual
        Meeting of the American Political Science Association. (“Architect or Tactician? Henry Clay
        and the Institutional Development of the U.S. House of Representatives”)


                                                    31
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 62 of 90



2002    Jewell-Loehenberg Award, for best article to have appeared in the Legislative Studies Quarterly,
        Legislative Studies Section, American Political Science Association (with Steven Ansolabehere
        and James M. Snyder, Jr.)
2002    Jack Walker Award, honoring an article or published paper of unusual significance and
        importance to the field, Political Organizations and Parties Section, American Political Science
        Association (with Steven Ansolabehere and James M. Snyder, Jr.)
2011    Elected Fellow, American Academy of Arts and Sciences
2013    Patrick J. Fett Award, honoring the best paper on the scientific study of Congress and the
        Presidency at the previous meeting of the Midwest Political Science Association (“The Value of
        Committee Assignments in Congress since 1994")


Grants (abbreviated)

1991–93     National Science Foundation, “The Development of the Committee System in the House,
            1870-1946,” SES-91-12345
2003–06     John S. and James L. Knight Foundation, “Internet and Electronic Voting”
2005–07     National Science Foundation, “Collaborative Research: U.S. Senate Elections Data Base,
            1871–1913" (with Wendy Schiller).
2007–10     Pew Charitable Trusts and JEHT Foundation, “The 2008 Survey of the Performance of
            American Elections”
2008–10     Ewing Marion Kauffman Foundation, “Congressional and Executive Staff Seminar”
2012–13     Pew Charitable Trusts, “Measuring Elections”
2013–15     Pew Charitable Trusts, “Measuring Elections”
2013–14     Democracy Fund, “Voting in America: Matching Problems to Solutions”
            William and Flora Hewlett Foundation, “Voting in America: Matching Problems to
2013–14
            Solutions”
2014–17     Democracy Fund, “Polling Place of the Future”
2016–17     Pew Charitable Trusts, “The 2016 Survey of the Performance of American Elections
2017–21     William and Flora Hewlett Foundation, “The MIT Election Data and Science Lab”
2018–21     Democracy Fund, “The MIT Election Data and Science Lab”
2017–18     Carnegie Foundation of New York, Andrew Carnegie Fellow
2017–19     Joyce Foundation, “State Election Landscapes”


Publications (abbreviated)

Books
2015  Electing the Senate. Princeton. University Press (with Wendy Schiller)
2014 Measuring American Elections. Cambridge University Press (with Barry Burden)
2012 Fighting for the Speakership: The House and the Rise of Party Government. Princeton
      University Press (with Jeffery A. Jenkins).
2010 Committees in the U.S. Congress, 1993–2010. CQ Press (with Garrison Nelson).


                                                   32
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 63 of 90



2002    Committees in the United States Congress, 1789–1946, 4 vols. Congressional Quarterly Press
        (with David Canon and Garrison Nelson).
2001    Analyzing Congress. W. W. Norton. [2nd edition, 2012]
1989    Budget Reform Politics: The Design of the Appropriations Process in the House, 1865-1921.
        Cambridge University Press.

Chapters in edited collections
2020 “Polling Place Quality and Access” (with Robert Stein and Christopher Mann) in The Future of
       Election Administration, eds. Mitchell Brown, Bridgett A. King, and Kathleen Hale. Palgrave
       MacMillan.
2020 “The Elections Performance Index: Past, Present, and Future” in The Future of Election
       Administration, eds. Mitchell Brown, Bridgett A. King, and Kathleen Hale. Palgrave MacMillan.
2017 “Election Administration in 2016: A Tale of Two Cities” (with Terry Susan Fine) in
       Conventional Wisdom, Parties, and Broken Barriers in the 2016 Election, eds. Jennifer C. Lucas,
       Christopher J. Galdieri, and Tauna Starbuck Sisco.
2014 “Measuring American Elections” in Measuring American Elections, eds. Barry C. Burden and
       Charles Stewart III.
2014 “The Performance of Election Machines and the Decline of Residual Votes in the U.S.” in
       Measuring American Elections, eds. Barry C. Burden and Charles Stewart III.
2014 “Understanding Voter Attitudes toward Election Fraud Across the United States.” (With Thad E.
       Hall) in Advancing Electoral Integrity, eds. Pippa Norris, Richard W. Frank, and Ferran Martinez
       i Coma.
2014 “What Hath HAVA Wrought? Consequences, Intended and Unintended, of the Post-Bush v. Gore
       Reforms,” in Bush v. Gore Ten Years Later, eds. R. Michael Alvarez and Bernard Grofman.
2011 “Congressional Committees in a Partisan Era: The End of Institutionalization as We Know It?” in
       New Directions in Congressional Politics, ed. Jamie Ll. Carson, Routledge.
2008 “Function follows Form: Voting Technology and the Law,” in America Votes!, ed. Benjamin E.
       Griffith American Bar Association.
2008 “Improving the Measurement of Election System Performance in the United States” in
       Mobilizing Democracy: A Comparative Perspective on Institutional Barriers and Political
       Obstacles, eds. Margaret Levi, James Johnson, Jack Knight, and Susan Stokes, Russell Sage.
2006 “Architect or Tactician? Henry Clay and the Institutional Development of the U.S. House of
       Representatives” in Process, Party, and Policy Making: New Advances in the Study of the
       History of Congress, eds David W. Brady and Mathew D. McCubbins, Stanford University Press.
2005 “Congress in the Constitutional System,” in Institutions of Democracy: The Legislative Branch,
       ed. Sarah Binder and Paul Quirk, Oxford University Press.
2002 “The Evolution of the Committee System in the U.S. Senate” (with David Canon), in Senate
       Exceptionalism, ed., Bruce Oppenheimer, Ohio University Press.
2002 “Order from Chaos: The Transformation of the Committee System in the House, 1810–1822,” in
       Party, Process, and Political Change in Congress: New Perspectives on the History of Congress,
       eds. David Brady and Mathew McCubbins, Stanford University Press.
2001 “The Evolution of the Committee System in Congress,” in Congress Reconsidered, 7th edition,
       eds., Lawrence Dodd and Bruce I. Oppenheimer. Congressional Quarterly Press.
1992 “Committees from Randall to Clark,” in The Atomistic Congress, eds. Ron Peters and Allen
       Hertzke. M.E. Sharpe.
1992 “Responsiveness in the Upper Chamber: The Constitution and the Institutional Development of
       the U.S. Senate,” in The Constitution and the American Political Process, ed. Peter Nardulli.
       University of Illinois Press.
1991 “Lessons from the Post-Civil War Era,” in Causes and Consequences of Divided Government,
       eds. Gary Cox and Samuel Kernell. Westview Press.


                                                  33
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 64 of 90



1991    “Tax Reform in the 1980s,” in Politics and Economics in the 1980s, eds. Alberto Alesina and
        Geoffrey Carliner. University of Chicago Press, pp. 143-170.

Articles in refereed journals (Abbreviated)
2020 “Reconsidering Lost Votes by Mail” Harvard Review of Data Science.
2020 “Abstention, Protest, and Residual Votes in the 2016 Election,” (with R. Michael Alvarez,
         Stephen Pettigrew, and Cameron Wimpy) Social Science Quarterly. 101(2): 925–939.
         https://doi.org/10.1111/ssqu.12757.
2020 “Protecting the Perilous Path of Election Returns: From the Precinct to the News,” (with Stephen
         Pettigrew) Ohio State Technology Law Journal 2020: 588–638.
2020 “Explaining the Blue Shift in Election Canvassing,” (with Edward B. Foley) Journal of Political
         Institutions and Political Economy 1(2): 239–265. http://dx.doi.org/10.1561/113.00000010.
2020 “The Relationship of Public Health with Continued Shifting of Party Voting in the United
         States,” (with Jason H. Wasfy, Emma W. Healy, and Jinghan Cui) Social Science & Medicine
         252(May 2020): 112921. https://doi.org/10.1016/j.socscimed.2020.112921.
2019 “Causal Inference and American Political Development: The Case of the Gag Rule,” (with
         Jeffery A. Jenkins) Public Choice. https://doi.org/10.1007/s11127-019-00754-9.
2019 “Learning from Each Other: Causal Inference and American Political Development,” (with
         Jeffery A. Jenkins and Nolan McCarty) Public Choice. https://doi.org/10.1007/s11127-019-
         00728-x.
2019 “Waiting to Vote in the 2016 Presidential Election: Evidence from a Multi-county Study,” (with
         Robert M. Stein, et al) Political Research Quarterly.
         https://doi.org/10.1177%2F1065912919832374.
2019 “Voter ID Laws: A View from the Public,” (with Paul Gronke, et al) Social Science Quarterly
         100(1): 215–232.
2018 “The Deinstitutionalization (?) of the House of Representatives: Reflections on Nelson Polsby’s
         “The Institutionalization of the U.S. House of Representatives” at Fifty” (with Jeffery A. Jenkins)
         Studies in American Political Development 32(2): 166–187.
2018 “Pedagogical Value of Polling-Place Observation by Students” (with Christopher B. Mann, et al)
         PS: Political Science & Politics 51(4): 831–837.
2018 “Learning from Recounts,” (with Stephen Ansolabehere, Barry C. Burden, and Kenneth R.
         Mayer) Election Law Journal 17(2): 100–116.
2017 “County Community Health Associations of Net Voting Shift in the 2016 U.S. Presidential
         Election,” (with Jason Wasfy and Vijeta Bhambhani) PLOS ONE, Oct. 2, 2017,
         https://doi.org/10.1371/journal.pone.0185051.
2017 “The 2016 U.S. Election: Fears and Facts about Electoral Integrity,” Journal of Democracy
         28(2): 50–62.
2015 “Partisanship and Voter Confidence, 2000–2012,” (with Michael W. Sances). Electoral Studies
         40: 176–188.
2015 “Waiting to Vote” (with Stephen Ansolabehere). Election Law Journal. 14(1): 47–53.
2013 “U.S. Senate Elections before the 17th Amendment: Party Cohesion and Conflict, 1871–1913"
         (with Wendy J. Schiller and ). Journal of Politics 75(3): 835–847.
2013 “Voting Technology, Vote-by-Mail, and Residual Votes in California, 1990–2010" (with Dustin
         Beckett and R. Michael Alvarez). Political Research Quarterly 66(4): 658–70.
2011 “Adding up the Costs and Benefits of Voting by Mail.” Election Law Journal 10(3): 1–5.
2011 “Voter Opinions about Election Reform” (with R. Michael Alvarez, Thad E. Hall and Ines Levin)
         Election Law Journal 10(2): 73–87.
2006 “Residual Vote in the 2004 Election” Election Law Journal 5(2): 158–169.
2005 “Studying Elections: Data Quality and Pitfalls in Measuring the Effects of Voting Technologies”
         (with R. Michael Alvarez and Stephen Ansolabehere). The Policy Studies Journal 33(1): 15–24.


                                                    34
       Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 65 of 90



2005    “Residual Votes Attributable to Technology” (with Stephen Ansolabehere). Journal of Politics
        67(2): 365–389.
2003    “Out in the Open: The Emergence of Viva Voce Voting in House Speakership Elections” (with
        Jeff Jenkins). Legislative Studies Quarterly, 28(4): 481–508.
2001    “The Effects of Party and Preferences on Congressional Roll Call Voting (with Stephen D.
        Ansolabehere and James M. Snyder, Jr.). Legislative Studies Quarterly, 26(4): 533-572.
2001    “Candidate Positioning in U.S. House Elections,” (with Stephen D. Ansolabehere and James M.
        Snyder, Jr.). American Journal of Political Science, 45(1): 136–159.
2000    “Old Voters, New Voters, and the Personal Vote: Using Redistricting to Measure the Incumbency
        Advantage” (with Stephen D. Ansolabehere and James M., Snyder, Jr.), American Journal of
        Political Science, 44(1): 17–34.
1999    “The Value of Committee Seats in the United States Senate, 1947–91,” (with Tim Groseclose),
        American Journal of Political Science. 43(3): 963–973.
1998    “The Value of Committee Seats in the House, 1947-1991,” (with Tim Groseclose) American
        Journal of Political Science, 42(2): 453–474.

Articles in law reviews (last ten years)
2020 “Protecting the Perilous Path of Election Returns: From the Precinct to the News,” (with Stephen
         Pettigrew) Ohio State Technology Law Journal 2020: 587–637.
2016 “Revisiting Public Opinion on Voter Identification,” (with Stephen Ansolabehere and Nathaniel
         Persily) Stanford Law Review 68(6): 1455–89.
2013 “Waiting to Vote,” Journal of Law and Politics 28(4): 439–463.
2013 “Voter ID: Who Has Them? Who Shows Them?” Oklahoma Law Review 66(4): 21–52.
2013 “Regional Differences in Racial Polarization in the 2012 Presidential Election: Implications for
         the Constitutionality of Section 5 of the Voting Rights Act,” Harvard Law Review Forum 126:
         205–220.
2010 “Losing Votes by Mail,” in Journal of Legislation and Public Policy 13(3): 573-602.
2010 “Race, Region, and Vote Choice in the 2008 Election: Implications for the Future of the Voting
         Rights Act.” (with Stephen Ansolabehere and Nathaniel Persily) Harvard Law Review 123(6):
         1385–1436.




                                                 35
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 66 of 90




 EXHIBIT B
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 67 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 68 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 69 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 70 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 71 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 72 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 73 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 74 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 75 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 76 of 90




 EXHIBIT 1
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 77 of 90
Case 1:20-cv-05310-MHC Document 12-17 Filed 01/04/21 Page 78 of 90




 EXHIBIT 2
                                                                                                                                               •_.
                                                  SPS               BIBB       Case 1:20-cv-05310-MHC
                                                                                          7750938     Document 12-17 Filed
                                                                                                            EMMA      TERESA01/04/21 Page 79 of 90
                                                                                                                                                1040 PIO NONO AVE                                          APT 2896          MA
                                                  PS                BIBB                            161139       SUVONEREE   EVANS                                      4339 HARTLEY BRIDGE RD             BOX 215           MA
                                                  PS                BIBB                            5333249      FRANK       KIDD                        III            5962 ZEBULON RD                    APT 169           MA
                                                  SPS               BIBB                            3323797      ROBERT                                  JR             1040 PIO NONO AVE                  UNIT 2023         MA
                                                  PS                BIBB                           1034556       MARC        ANDREW                                     4339 HARTLEY BRIDGE RD             STE 104           MA
                                                  SPS               BIBB                           1760838       MELANIE     R                                          1740 ROCKY CREEK RD                UNIT 20591        MA
                                                  PS                BIBB                            8421878      KATHERINE   ANN                                        5962 ZEBULON RD                    UNIT 163          MA
                                                  PS                BIBB                             812945      LELAND      K                           JR             4339 HARTLEY BRIDGE RD            APT 216           MA
                                                  PS                BIBB                           5035181       KATHERINE   ANGELA                                     4339 HARTLEY BRIDGE RD            APT 167           MA
                                                  PS                BIBB                            176527       VINCENT     LEE                                        3780 NORTHSIDE DR                 STE 140           MA
                                                 PS                 BIBB                            179993       DONALD      EDWARD                      JR             4339 HARTLEY BRIDGE RD            UNIT 183          MA
                                                UPS                 BIBB                           1001890       RODREQUEZ   L                                          5962 ZEBULON RD                   STE 175           MA
                                                UPS                 BIBB                           8327966       FRANK       M                                       4339 HARTLEY BRIDGE RD               #202              MA
                                                IJSPS               BRANTLEY                       2243417       JAMES                                              10119 MAIN ST N                       805               NAI
                                                USPS                BULLOCH                        6076837       ERIN        ANN                                         129 E LEE ST                     APT 11            BR(
                                                LISPS               BUTTS                      11526038          GERALDO     MARTIN VICENTE                              461 E 2ND ST                     #1304             JAC
                                                6PS                 CAMDEN                     12014654          MARSHA      ANN                                         724 CHARLIE SMITH SR HWY         APT 5402          SAII
                                                 ...SPS             CAMDEN                     12014654          MARSHA      ANN                                         724 CHARLIE SMITH SR HWY         APT 5402          SAII
                                                  SPS               CAMDEN                     12549980          TONY        JAMES                                       724 CHARLIE SMITH SR HWY         UNIT 5734         SAII
                                                  SPS               CATO OSA                   11812818          ELIZABETH   LUCILLE                                     862 LAFAYETTE ST                 UNIT 1625         RIN
                                                UPS                 CHATHAM                        1528241       DOREEN      MARIE                                      5710 OGEECHEE RD                  STE 200           SA\•
 2020/12/01 12:42:10 -8:00 -- Remote Notary




                                                UPS                 CHATHAM                        7321565       JAMAAR      SHA'RON                                    5501 ABERCORN ST                  SUITE D214        SAN,
                                                14WWV.              CHATHAM                    12199576          REBECCA                  ”•".,,er   .    0950p.-   •      5 W BROUGHTON ST               UNIT 305B         SANd
                                                UPS                 CHATHAM                    11697835          ANDREW      ROBERT                                     5710 OGEECHEE RD                  STE 200           SAN,
                                                  PS                CHATHAM                        5609599       WALTER      MCKINLEY                                   5710 OGEECHEE RD                  200-265            SA\
                                                  PS                CHATHAM                        8500756       XIN JIAN                                               5710 OGEECHEE RD                  UNIT 150           SA\
                                                  PS                CHATHAM                        8002756       DARLA       POTTER                                     5710 OGEECHEE RD                  STE200-208         SA\
                                                  PS                CHATHAM                        7463225       KEON        DONTAGUS                                   5710 OGEECHEE RD                  #200-202          SA\
                                                   dEx111111111LCHATHAM                        12105784          ALEXANDRA   FLORENCE                               •      5 W BROUGHTON ST               -UNIT.305A        SA\
                                                  PS             CHATHAM                       12042290          KEN         EARL                                       5501 ABERCORN ST                   SUITE D-326      SA\
                                                  PS             CHATHAM                           8761840       DANIEL      HONG-GU                                    5710 OGEECHEE RD                   # 200228          SA\
                                                  SPS            CHATHAM                            1075107      FRANCES     EVELYN                                      118 BARNARD ST                    UNIT 10703        SAO
                                                UPS                 CHATHAM                         2219986      MARCUS      J                                          5501 ABERCORN ST                   STE D205          SAO
                                                USPS                CHATHAM                         5095798      MELANIE     MARIE                                      1030 US HIGHWAY 80 W               APT#244           PO
                                                UPS                 CHATHAM                     7463225          KEON        DONTAGUS                                   5710 OGEECHEE RD                  #200-202          SA\
0D8654EE-3172-4549-9513-B8957DCF5E33




                                                PPS                 CHATHAM                    11093081          KACI        LEIGH                                      5710 OGEECHEE RD                  STE 200-20        SA\
                                                UPS                 CHATHAM                     8788281          AUGUSTA     DEJUAN                                     5501 ABERCORN ST                  STE D             SA\
                                                ',WS                CHATHAM                    12454539          DIANA       L                                          2126 E VICTORY DR                 UNIT 313          SA\
                                                UPS                 CHATHAM                     1916108          CLIFTON                                                2126 E VICTORY DR                 APT 329           SA\
                                                -/SPS               CHATHAM                    11220744          STEPHEN     R                                           463 JOHNNY MERCER BLVD           #STE -B 7      SA\
                                                  PS                CHATHAM                        1861860       MATTHEW     BATES                                      5710 OGEECHEE RD                  UNIT # 200 208 SA\
                                                  SPS               CHATHAM                    11220744          STEPHEN     R                                           463 JOHNNY MERCER BLVD           #STE -B 7      SA\
                                                  SPS               CHATHAM                    10509083          JAMES       EARL                                        407 E US HIGHWAY 80              UNIT 784           BLC
                                                  SPS               CHATHAM                     4443137          JENNIFER    LYNN                                        463 JOHNNY MERCER BLVD           STE B7            SA\
                                                  SPS               CHATHAM                        2243830       RALPH       J                                           118 BARNARD ST                   UNIT 9482         SA\
                                                  PS                CHATHAM                        8740303       DAVID       WILLIAM                                    5501 ABERCORN ST                  STE D304          SA\
                                                                    CHATHAM                        3097079       JACKIE      MARLENE                                       5 W BROUGHTON ST               UNIT 404          SA\




                                              DocVerify ID: OD8654EE-3172-4549-9513-68957DCF5E33
                                              www.docverify.com                                                                                                                                     Page 449 of 476      449B89!
                                                                                                                UPS                FORSYTH   Case 1:20-cv-05310-MHC
                                                                                                                                                        11778683    Document 12-17 Filed 01/04/21 Page 80 of 90
                                                                                                                                                                          ANNA                                3482 KEITH BRIDGE RD                     # 274          CU
                                                                                                               FedEx               FORSYTH                         2143677      LAMAR          DAVID        JR      4920 ATLANTA HWY                   #310           AL
                                                                                                               FedEx               FORSYTH                         8543436      MARK           A                    4920 ATLANTA HWY                   # 41           AL
                                                                                                                                               1111111211L-
                                                                                                               FedEx               FORSYTH                        12216618      THOMAS         DANIEL               4920 ATLANTA HWY                   UNIT 109       AL
                                                                                                               USPS                FULTON                          3947113      DEIDRA                              8920 EVES RD                       APT768133      RC
                                                                                                                UPS                FULTON                          8651642      JOHNETTA       REDDIX               3000 OLD ALABAMA RD                UNIT 119       JO
                                                                                                                USPS               FULTON                          8885003      STACEY                               575 PHARR RD NE                   UNIT 52984     AT
                                                                                                                FedEx              FULTON                          3477544      DOROTHY        LITTLEWOOD            245 N HIGHLAND AVE NE             UNIT 224       AT
                                                                                                                USPS               FULTON                         11570565      KHALIS         SHAFIQ               4575 WEBB BRIDGE RD                UNIT 3344      AL
                                                                                                                USPS               FULTON                         11076389      BROOKE                              8920 EVES RD                      UNIT 767952     RC
                                                                                                               UPS                 FULTON                          2123331      ARDRA          SINETT               8343 ROSWELL RD                   APT 111         SAI
                                                                                                               FedEx               FULTON                         12266765      LISA           M                    1700 NORTHSIDE DR NW              STE A7          ATI
                                                                                                               USPS                FULTON                          5639813      AMBER          DANIELLE             8920 EVES RD                      #767472         RO
                                                                                                               FedEx               FULTON                         10623498      MARTHA         LIGIA                 245 N HIGHLAND AVE NE            APT 305         ATI
                                                                                                               :FedEx              FULTON                         5279825       T L CHEYENNE                          245 N HIGHLAND AVE NE           UNIT 230-228    ATL
                                                                                                               LISPS               FULTON                         8877920      AELRED          INGRID
03                                                                                                                                                                                                                   575 PHARR RD NE                  APT 12177      ATL
                                                                                                               UPS                 FULTON                         5572705      LATICIA         E                    2020 HOWELL MILL RD NW
     :UORROd 01 Z X3




                                                                                                                                                                                                                                                      SUIT D-170     ATL
                                                                                                               !=edEx              FULTON                         4134502      JOHN            JACOB                 245 N HIGHLAND AVE NE            APT 312        ATL
                                                                                                               UPS                 FULTON                         3355996      CEDRIC          T                   12460 CRABAPPLE RD                 APT 202        ALF
                                                                                                               BPS                 FULTON                         7178225      FOROUGH         KHANOM              12460 CRABAPPLE RD                 UNIT 202-353    ALF
CD                                                                                                             USPS                FULTON                         2644614      ROBERT          ANTHONY               780 MOROSGO DR NE                UNIT 14364      ATI
                       0D8654EE-3172-4549-9513-B8957DCF5E33 -- 2020/12/01 12:42:10 -8!00 --- Remote Notary




0
                                                                                                               FedEx               FULTON                         5666320      LINSEY          ALLISON               245 N HIGHLAND AVE NE            #183            ATL
                                                                                                               ,JSPS               FULTON                     12497406          FAJR           ADIA                 4575 WEBB BRIDGE RD               UNIT 3344       ALI
O                                                                                                              'UPS                FULTON                          5418972      KAREN          LYN DERA             3000 OLD ALABAMA RD               APT 119         JOI
                                                                                                               ;USPS               FULTON                          3290871      CYNTONIA       MICHELLE              575 PHARR RD NE                  UNIT 12215      AT
                                                                                                               !U PS               FULTON                         10563434      HENRY          CALVIN               2221 PEACHTREE RD NE              D-376           ATL
                                                                                                               =edEx               FULTON                      8094779         WILLIAM         CONRAD                245 N HIGHLAND AVE NE            APT 309        ATL
                                                                                                               -edEx               FULTON                     11627429         COLLEEN         ANITA                 245 N HIGHLAND AVE NE            APT 315        ATL
                                                                                                               JPS                 FULTON                         3319280      RHONDA          LASHON              10800 ALPHARETTA HWY               SUITE 208      RO!
                                                                                                               JPS                 FULTON                      3469270         LORETTA         M                    2020 HOWELL MILL RD NW            C109           ATI
                                                                                                               USPS               FULTON                      10253997         AMBER           NICOLE               4575 WEBB BRIDGE RD               UNIT # 5234    ALP
                                                                                                               UPS                FULTON                          1739423      CURTIS          LEE          JR      2020 HOWELL MILL RD NW            STE C          ATL
                                                                                                               USPS               FULTON                       3348711         MARY            ELLEN                4575 WEBB BRIDGE RD               UNIT 5092      ALP
                                                                                                               USPS               FULTON                      10268056         WILLIE          OLIVER               4575 WEBB BRIDGE RD               3172           ALP
                                                                                                               tr1SPS             FULTON                          7617065      KEIONNA         SHAWANDA              575 PHARR RD NE                  UNIT 12073     ATL
                                                                                                               LISPS              FULTON                          7195339      TENEKA          ASHEKA               1072 W PEACHTREE ST NW            UNIT 7904      ATL
                                                                                                               USPS               FULTON                          5034732      JAMES           BRYANT               8920 EVES RD                      UNIT 76772     RO!
                                                                                                               UPS                FULTON                      10392329         CASSANDRA       MICHELLE             2221 PEACHTREE RD NE              STE D 503      ATL
                                                                                                               USPS               FULTON                      10137684         ERIC            JOSIAH               2260 FAIRBURN RD SW               UNIT310841     ATL
                                                                                                               FedEx              FULTON                          7195480      TINA                                 2625 PIEDMONT RD NE               UNIT 56381     ATL
                                                                                                               FedEx              FULTON                       6242535         JIMMONIQUE      ALANNA               8725 ROSWELL RD                   STE 0-87       SAP
                                                                                                               UPS                FULTON                      11198460         ANITA           F                   11877 DOUGLAS RD                   APT 102192     ALF
                                                                                                               USPS                FULTON                     10602489         MICHAEL         EVERETT             10719 ALPHARETTA HWY               UNIT 1781      RO!
                                                                                                               1PS                 FULTON                     12094544         KATRINA                               885 WOODSTOCK RD                 # 430-203      RO!
                                                                                                                SPS                FULTON                         2588308      MARIAN          LEIGH                4575 WEBB BRIDGE RD               UNIT 5234      ALF
                                                                                                                PS                 FULTON                     11607357         DIEGO                               11877 DOUGLAS RD                   STE 102        ALF
                                                                                                               JSPS                FULTON                         6392408      CHRISTINE                            3495 BUCKHEAD LOOP NE             UNIT 115       ATL




                       I                                                                                     DocVerify ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
                                                                                                             www.docverify.com
                                                                                                                                                                                                                                            I   Page 452 of 476 1 452B89!
                                                                                       JSPS                FULTON   Case 1:20-cv-05310-MHC
                                                                                                                                7137220    Document 12-17 Filed 01/04/21 Page 81 of 90
                                                                                                                                                 CATHERINE                           8920 EVES RD                           UNIT 76766      RO!
                                                                                       =edEx               FULTON                         8339525    BENJAMIN      PATRICK                245 N HIGHLAND AVE NE             UNIT 306        ATI
                                                                                       FedEx              FULTON                      12279395       BRIANNA                             1700 NORTHSIDE DR NW               APT 5503        ATL
                                                                                       FedEx              FULTON                       5736762       ERIC          CARLTON                245 N HIGHLAND AVE NE             APT 407         ATL
                                                                                       UPS                FULTON                       2466914       FREDERICK     COREY                12460 CRABAPPLE RD                  202-430         ALF
                                                                                       JSPS               FULTON                      11261937       ANGELA        WILBURN               4575 WEBB BRIDGE RD                UNIT 4092       ALF
                                                                                       USPS                FULTON                         7336795     BERNARD      JERMAINE     JR        227 SANDY SPRINGS PL NE           APT D421        ATI.
                                                                                       JSPS                FULTON                         8068005    APRIL                                780 MOROSGO DR NE                 #244240         All
                                                                                       JPS                 FULTON                         2610362    NICOLE        DANIELLE              2020 HOWELL MILL RD NW             # 120           ATL
                                                                                        'edEx              FULTON                         8569622    STEPHEN                              245 N HIGHLAND AVE NE             230-498         ATI.
                                                                                       IFedEx              FULTON                     10852501       TANGANYIKA    KATARA                1700 NORTHSIDE DR NW               APT 5501        ATL
                                                                                        1--
                                                                                        JSPS               FULTON                         1227434     MICHEAL      L                      240 PEACHTREE ST NW               APT 56352       ATL
                                                                                       UPS                 FULTON                      3908725       MELISSA                             6300 POWERS FERRY RD NW            UNIT # 600      SAP
                                                                                       :edEx               FULTON                     12247100       CASSANDRA     LYNN                  1700 NORTHSIDE DR NW _ _           APT 3608        ATI.
                                                                                       !
                                                                                       FedEx               FULTON                     10896756       JOSEPH        FRANK                 2625 PIEDMONT RD NE                STE 56-272      ATI
                                                                                       USPS                FULTON                     10268513       URSULA        HENDERSON             4575 WEBB BRIDGE RD                UNIT 5481       ALF
                                                                                       'edEx               FULTON                         7197957    SHARES                               245 N HIGHLAND AVE NE             #230-458        ATI
                                                                                       .-edEx              FULTON                     11878423       TYLER                               1700 NORTHSIDE DR NW               APT 5602        ATI.
                                                                                       JPS                 FULTON                         4448877    DEBORAH       CAROL                 7742 SPALDING DR                   UNIT 397        NO
                                                                                       =edEx               FULTON                         2663531    SABRINA       LAVERN                2625 PIEDMONT RD NE                UNIT 56         ATI.
                                                                                       =edEx               FULTON                      6937413        MAXINE                             2995 E POINT ST                    APT 107         EA.
0D8654EE-3172-4549-9513-B8957DCF5E33 --- 2020/12/01 12:42:10 -B:00 --- Remote Nota




                                                                                       FedEx               FULTON                     10735875        LAUREN       VIRGINIA               245 N HIGHLAND AVE NE             #308            ATI
                                                                                       FedEx               FULTON                      4044708       JENNIFER      HOLSTON               8725 ROSWELL RD                    STE 0-121       SAP
                                                                                       UPS                 FULTON                     11042950       TERICA                              2020 HOWELL MILL RD NW             APT # 185       All
                                                                                        edEx               FULTON                         6301866    TRAVINA       MELENESSE             2625 PIEDMONT RD NE                # 56-255        ATI
                                                                                       'JSPS               FULTON                     11037992        LA ROYA      DARSH ELLE            4575 WEBB BRIDGE RD                UNIT 4272       ALF
                                                                                       JSPS                FULTON                         6828105    JAMES         MICHAEL                570 PIEDMONT AVE NE               UNIT 5416       ATL
                                                                                       FedEx               FULTON                         5561075    RHONDA        N                      245 N HIGHLAND AVE NE             UNIT 230-160    ATL
                                                                                       `edEx               FULTON                         7546309    CHRISTOPHER                         2090 DUNWOODY CLUB DR              STE 106         ATI
                                                                                       FedEx              FULTON                          7469493    JOSEPH        EDWARD                 245 N HIGHLAND AVE NE             UNIT 301        ATL
                                                                                       UPS                FULTON                          4845027    KRISTEN       LEIGH                  885 WOODSTOCK RD                  STE430-128      RO!
                                                                                       JSPS                FULTON                         4458469    ANDREA        COLLEEN                575 PHARR RD NE                   UNIT 12034      ATI
                                                                                       LIPS                FULTON                         8205457    THELMA        W                     4279 ROSWELL RD NE                 STE 208         ATI
                                                                                       UPS                 FULTON                         5095241     AARON        PAUL                  2020 HOWELL MILL RD NW             STE D239        ATL
                                                                                       USPS                FULTON                         5325298    DOUGLAS       DEWAYNE      JR       5050 UNION ST                      APT 804         UN
                                                                                        edEx               FULTON                         7791091    CHRISTINA     MARIE                  245 N HIGHLAND AVE NE             APT 419         ATL
                                                                                       JSPS                FULTON                         7195339    TENEKA        ASHEKA                1072 W PEACHTREE ST NW             UNIT 7904       ATI
                                                                                       PPS                 FULTON                         3075515     LASENIE      RENAE                 3000 OLD ALABAMA RD                UNIT 119        ALF
                                                                                       UPS                 FULTON                         6715372     GLENN        PETER                 2300 HOLCOMB BRIDGE RD             UNIT 103-D3     RO!
                                                                                        JPS                FULTON                         7369623     LORNA        OLIVIA                2221 PEACHTREE RD NE               D-150           All
                                                                                       Osps               FULTON                      12431502       QUELYN                               240 PEACHTREE ST NW               UNIT 56195      ATL
                                                                                       UPS                FULTON                          3469270    LORETTA       M                     2020 HOWELL MILL RD NW             C109            ATL
                                                                                       USPS               FULTON                          7955148    HAYWOOD                    JR       2400 OLD MILTON PKWY               236             ALP
                                                                                       FedEx              FULTON                      10949671       BERNARD       ISIAH                 2090 DUNWOODY CLUB DR              STE 106         ATL
                                                                                       UPS                FULTON                          6154932    LINDSEY       MICHAEL               1425 MARKET BLVD                   STE 330         RO!
                                                                                       1?edEx             FULTON                          3827127    JAMAH         A                     2625 PIEDMONT RD NE                # 56-328        ATL
                                                                                       LISPS              FULTON                      10044460       TIFFANY       (LEAN                   50 SUNSET AVE NW                 UNIT 92763      ATL




                                                                                     DocVerify ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
                                                                                                                                                                                                                  r   Page 453 of 476    453889!
                                                                                     www.docverify.com
                                                                                                        7.edEx              FULTON   Case 1:20-cv-05310-MHC
                                                                                                                                                 8312953    Document 12-17 Filed
                                                                                                                                                                  VERLYN         01/04/21 Page 82 of 90
                                                                                                                                                                            ANGELA                    2625 PIEDMONT RD NE                          STE 56-311        ATI
                                                                                                                            FULTON                         8882142       GLEN         DALE                    2625 PIEDMONT RD NE                 UNIT 56-37         ATL
                                                                                                        UPS                 FULTON                       184466          TRACY        DANIELLE                6300 POWERS FERRY RD NW             UNIT 269           ATL
                                                                                                        UPS                 FULTON                     12057410          ANAJAE       LYNNE                  10945 STATE BRIDGE RD                APT 4011           ALP
                                                                                                        IJPS                FULTON                         6491419       DEMETRIA     H                      10945 STATE BRIDGE RD                401-193            ALF
                                                                                                         JPS                FULTON                         2673692       SUNNIE       EDWARD                  2221 PEACHTREE RD NE                 STE 421           ATL
                                                                                                        JPS                 FULTON                         7011595       JEREMY       JAMAR                   2020 HOWELL MILL RD NW               STE D269          ATL

                                                                                                        zedEx               FULTON                         8016088       LAUREN       CAROL                   1700 NORTHSIDE DR NW                 APT 2508          ATI
                                                                                                        FedEx               FULTON                         6380400       TRISTRAM     LEWIS                   1700 NORTHSIDE DR NW                 APT # 2408        ATL
                                                                                                        +j -                 uLioN                         4248889       LINDA                                4575 WEBB BRIDGE RD                  UNIT #2641        ALF
                                                                                                        ,
                                                                                                        PPS                 FULTON                         7536112       TARA                                 2221 PEACHTREE RD NE                UNIT 275           ATI
                                                                                                                                                                                                                                    .......__
                                                                                                        JPS                 FULTON                         7910340       DANIEL       ISAIAH                  2275 MARIETTA BLVD NW               STE 270            ATI
                                                                                                        LISPS               FULTON                         8519440       DANIEL       L                        227 SANDY SPRINGS PL NE            UNIT # 149-D       ATI.
                                                                                                        (JSPS               FULTON                         7784867       WHITNEY                               780 MOROSGO DR NE                  14846              ATL
                                                                                                        ''edEx              FULTON                     10443617          JULIA        ELIZABETH                245 N HIGHLAND AVE NE              APT 402            ATI
                                                                                                         FedEx              FULTON
w                                                                                                                                                          5144874       NILES        D                       2625 PIEDMONT RD NE                 UNIT 56-488        ATL
8)                                                                                                      IJSPS               FULTON                     12422700          MYRAH        MARIE                  1072 W PEACHTREE ST NW               APT 77791          ATL
      Z 'XE




                                                                                                        IJSPS               FULTON                         2413916       CAMISHA      L                         75 WASHINGTON ST                  UNIT 931           FAIT
8)                                                                                                      tedEx               FULTON                         7724034       SANDRA       JEAN                     245 N HIGHLAND AVE NE              230-183            ATL
                                                                                                        LISPS
a                                                                                                                           FULTON                         1935327       RODNEY       A                       8920 EVES RD                        UNIT 76852         ROI
      :UONed




                                                                                                        UPS                 FULTON                         5095241       AARON        PAUL                    2020 HOWELL MILL RD NW              STE D239           ATL
               OD8654EE-3172-4549-9513-68957DCF5E33 --- 2020/12/01 12.42:10 -8:00 --- Remote Notary




C)
                                                                                                        LISPS               FULTON                         5662679       HERMAN       EDWARD            JR      75 WASHINGTON ST                  UNIT 1575          FAI
8)
8)                                                                                                      LIPS                FULTON                         7199423       KRISTINA                             5805 STATE BRIDGE RD                UNIT # G165        DU.
rzt                                                                                                      edEx               FULTON                     11386541          BENJAMIN                             1700 NORTHSIDE DR NW                 APT# 5403         ATI
O
                                                                                                        LISPS               FULTON                         5028402       JOHN         GEORGE            JR    1072 W PEACHTREE ST NW               UNIT 7551         ATL
                                                                                                         edEx               FULTON                     11490980          CYNTHIA      DIANE                   1700 NORTHSIDE DR NW                 APT 1403 NW       ATL
                                                                                                        LISPS               FULTON                         4904013       JACK                                  570 PIEDMONT AVE NE                UNIT 54175         ATI
                                                                                                        FedEx               FULTON                         4498123       JAMES        DAVID                    245 N HIGHLAND AVE NE              UNIT 211           ATL
                                                                                                        IJSPS               FULTON                         3815917       PAMELA       M                       570 PIEDMONT AVE NE                 UNIT 54802         ATL
                                                                                                        FedEx               FULTON                         6296008       ALFRED       JERMAINE               8725 ROSWELL RD                      136                SAN
                                                                                                        IJSPS               FULTON                         1982990       JEFFREY      M                        227 SANDY SPRINGS PL NE            APT# D-75          ATL
                                                                                                         JPS                FULTON                         8477220       LEAH         ALEXANDRIA PUGH         2221 PEACHTREE RD NE                STE D              ATL
                                                                                                        i      -
                                                                                                        IJSPS               FULTON                         7344504       TAWANNA      R                        848 OGLETHORPE AVE SW              UNIT 11343         ATL
                                                                                                        f edEx              FULTON                         8536189       GEORDANNIS                           1700 NORTHSIDE DR NW                APT 3305           ATL
                                                                                                        pSPS                FULTON                         3445151       TRACY        RENEE                     50 SUNSET AVE NW                  APT 2301           ATL
                                                                                                        IJSPS               FULTON                     10222941          JEREMIAH     DEAMOS                  8920 EVES RD                        UNIT 76872         RO!
                                                                                                        CJPS                FULTON                       493063          JOHN         BYRON                   3000 OLD ALABAMA RD                 11                 ALF
                                                                                                        [JSPS               FULTON                      8713529          SCOTT        MICHAEL                  650 S CENTRAL AVE                  UNIT 82285         HAI
                                                                                                        ,
                                                                                                        FedEx               FULTON                         8893255       MAYGHEN      SYMORE                  2625 PIEDMONT RD NE                 STE 56146          ATI
                                                                                                        tJSPS               FULTON                     11005598          MIA                                   570 PIEDMONT AVE NE                55492              ATL
                                                                                                        LIPS                FULTON                     10355875          DOLLITIA     GARCIA                  5805 STATE BRIDGE RD                APT G63            JOE
                                                                                                        redEx               FULTON                      7617584          EMMANUEL     BERNARD                 1700 NORTHSIDE DR NW                APT 2206           ATL
                                                                                                        , edEx             FULTON                          7231407   -   ADAM         MARK                    245 N HIGHLAND AVE NE               UNIT 230-500       ATI
                                                                                                        FedEx              FULTON                          7187601       JENNIFER                             245 N HIGHLAND AVE NE               APT # 155          ATL
                                                                                                        IJSPS              FULTON                          3667802       GREGORY                              570 PIEDMONT AVE NE                 UNIT 54837         ATL
                                                                                                        FedEx              FULTON                          4024401       MICHAEL                              245 N HIGHLAND AVE NE               UNIT 313           ATL
                                                                                                        FedEx              FULTON                          7013684       AMANDA       LUISA                  1700 NORTHSIDE DR NW                 APT 2203           ATL




               I                                                                                      DocVerify ID: OD8654EE-3172-4549-9513-68957DCF5E33
                                                                                                      www.docverify.com                                                                                                                     Page 454 of 476    L 4541389!
                                                                                      FedEx               FULTON   Case 1:20-cv-05310-MHC
                                                                                                                               8951794    Document  12-17 Filed
                                                                                                                                                 DIANE      MARIE01/04/21 Page 83 of 90
                                                                                                                                                                                      2625 PIEDMONT RD NE                           UNIT 56347        ATL
                                                                                     IJPS                FULTON                     10413932          CHRISTOPHER   MICHAEL                 830 GLENWOOD AVE SE                    APT 510-255        ATL
                                                                                     UPS                 FULTON                      6212910          LASANDRA      R                      5805 STATE BRIDGE RD                    G429               DUI
                                                                                      JPS                FULTON                      6064500          IRMA          MACIAS                 2020 HOWELL MILL RD NW                  C231               ATL
                                                                                      JSPS               FULTON                          5937812      YASMIN        NAOMI                  3495 BUCKHEAD LOOP NE                    #18601            ATI
                                                                                     IJPS                FULTON                          6043260      MARCUS        LEON                   2221 PEACHTREE RD NE                     STE D 651         ATL
                                                                                     LISPS               FULTON                         10595805      ALVIN         ARNOLD                   75 WASHINGTON ST                       APT 1792          FAI
                                                                                     LISPS               FULTON                          6262467      MESSINA                               575 PHARR RD NE                         UNIT 52032        ATL
                                                                                     FedEx               FULTON                          7652611      SEAN          PATRICK                 245 N HIGHLAND AVE NE                   APT 213           ATL
                                                                                     JPS                 FULTON                          3678030      DEBRA         LYNN                  10945 STATE BRIDGE RD                     STE 401           ALF
                                                                                     JSPS                FULTON                         10554755      MYLES         JULIEN                  227 SANDY SPRINGS PL NE                 UNIT D-171        ATI.
                                                                                      SPS                FULTON                         10010108      CRAIG         ALAN                   2400 OLD MILTON PKWY                     UNIT 597          ALF
                                                                                      SPS                FULTON                          2088569      CORACE        STANLEY                1190 N HIGHLAND AVE NE                  UNIT 8971          ATI.
                                                                                      PS                 FULTON                         11446972     . ISAIAH       DJUAN                 11877 DOUGLAS RD                          STE102-193        ALF
                                                                                      SPS                FULTON                         12760681      JOHNEITA                               227 SANDY SPRINGS PL NE               UNIT # 450         ATL
w                                                                                     PS                 FULTON                          5054041
                                                                                                                                             _ _      MFFr,ANI      DANIELLE               I roc) 1-1C1\ A/ CI I RAII I an          APT 229           ATL
                                                                                                                                                                                                                                                      HI L
                                                                                     EedEx               FULTON                          5125354      MARTIN
      z •x3




                                                                                                                                                                    JOSEPH                  245 N HIGHLAND AVE NE                  APT230-484         ATI.
                                                                                      JSPS               FULTON                          2140942      ROBERT        JOSEPH                  227 SANDY SPRINGS PL NE                D326               ATL
ill                                                                                  JPS                 FULTON                         7022580       CARL                                 5805 STATE BRIDGE RD                    STE G              DUI
                                                                                     JSPS                FULTON                         8075707       KIMBERLY      B                       227 SANDY SPRINGS PL NE                D171               ATL
      :uoped




CD                                                                                   FedEx               FULTON                         3838088       FRANK                               2090 DUNWOODY CLUB DR                    APT106-783         ATL
c-)
                                                                                     JSPS                FULTON                         4321958       KIMBERLY      D
0)                                                                                                                                                                                         575 PHARR RD NE                         UNIT 11506         ATL
                 Remote No




Ei3                                                                                  JSPS                FULTON                         1988327       DORETHA                             3495 BUCKHEAD LOOP NE                    UNIT 18912         ATL
O                                                                                    JSPS                FULTON                          5042269      ANTHONY       DAVID                   227 SANDY SPRINGS PL NE                STE D352           ATL
                                                                                     PedEx               FULTON                         7652611       SEAN          PATRICK                 245 N HIGHLAND AVE NE                  APT 213            ATL
                                                                                     UPS                 FULTON                         7468618       VICTORIA      KANIELE               10945 STATE BRIDGE RD                    401-278            ALF
               OD8654EE-3172-4549-9513-B8957DCF5E33 -- 2020/12/01 12:42:10 -8!00




                                                                                     =edEx               FULTON                          6878625      CANDICE       MARIE                 1700 NORTHSIDE DR NW                     # 4602             ATL
                                                                                     JSPS                FULTON                     12317330          MODOU                               3495 BUCKHEAD LOOP NE                    UNIT 18525         ATL
                                                                                     'JSPS               FULTON                         6451241       BEVERLY       TURNER                 848 OGLETHORPE AVE SW                   UNIT 11071         ATI.
                                                                                     =edEx               FULTON                     11683154          RAHUL         REDDY                   245 N HIGHLAND AVE NE                  APT 324            ATL
                                                                                     JSPS                FULTON                         6374723       CRISDEION     MARIE                   794 MARIETTA ST NW                     APT 93372          ATL
                                                                                     LISPS               FULTON                         6300959       DERRELL                               575 PHARR RD NE                        UNIT550165         ATL
                                                                                     FedEx               FULTON                         5193719       RENEE                                2625 PIEDMONT RD NE                     UNIT 432           ATL
                                                                                     1)13S               FULTON                         7305472       WILHELM       M                     3000 OLD ALABAMA RD                      STE 119266         ALP
                                                                                     FedEx               FULTON                         3505287       SHONA         LAQUETTA              2625 PIEDMONT RD NE                      STE 56-139         ATL
                                                                                     FedEx               FULTON                     11070092          ADRIANNE      NICOLE                 245 N HIGHLAND AVE NE                   APT # 408          ATL
                                                                                     FedEx               FULTON                     11280327          NATALIE       JOY                     245 N HIGHLAND AVE NE                  #230-500           ATI.
                                                                                     LISPS               FULTON                     11187544          DON           WINZER                 4575 WEBB BRIDGE RD                     UNIT 3491          ALF
                                                                                     =edEx               FULTON                         5889232       JESSICA       AINSWORTH             1700 NORTHSIDE DR NW                     APT 1206           ATL
                                                                                     =edEx               FULTON                         6545559       MICHAEL       SYLVESTER   JR        2625 PIEDMONT RD NE                      STE 56-311         ATL
                                                                                     FedEx               FULTON                     10520251          QUINTIN       SCOTT                 8725 ROSWELL RD                          APT # 0-93         SAP
                                                                                     i=edEx              FULTON                         2648764       RICKEY        CICERA                1700 NORTHSIDE DR NW                     UNIT 4207          ATL
                                                                                     FedEx              FULTON                      11058900          RAYMOND       GUY                   9925 HAYNES BRIDGE RD                    STE 200            JOF
                                                                                     FedEx              FULTON                      12327204          CONCHETTA                           1700 NORTHSIDE DR NW                     APT 4-4406         ATL
                                                                                     FedEx               FULTON                         5908794       GALE          BERNARD               2090 DUNWOODY CLUB DR                    APT 106            ATI.
                                                                                     IedEx               FULTON                     10072126          LARA          LYNN                    245 N HIGHLAND AVE NE                  230-491            ATL
                                                                                     JSPS                FULTON                         2437910       DUANE         ALAN                  1072 W PEACHTREE ST NW                   UNIT 79344         ATL




                                                                                   DocVerify ID: OD8654EE-3172-4549-9513-68957DCF5E33
                                                                                   www.docverify.com
                                                                                                                                                                                                                        [    Page 455 of 476    r 4551389!
12/14/2020             Case 1:20-cv-05310-MHC      Document
                                        5 W Broughton             12-17GAFiled
                                                      St #305A, Savannah, - 2 Bed,01/04/21       Page
                                                                                   1 Bath - 12 Photos      84 of 90
                                                                                                      | Trulia

                Savannah, GA

     Back to Search    Sold     GA    Savannah      31401      5 W Broughton St #305A

                      OFF MARKET
                                                                                                                                          Save                Share




                                                                                                                                                                   12



                      5 W Broughton St                                                         Contact For Estimate
                      #305A
                      Savannah, GA 31401
                      North Historic District

                          2 Beds       1 Bath       900 sqft


                      Local Information




                      Map View                              Street View                      Schools                          Crime
                      Explore the area around 5 W           Take a virtual walk around the   1 Elementary School              Highest crime relative to the rest
                      Broughton St #305A.                   neighborhood.                    1 Middle School                  of Chatham county.
                                                                                             1 High School


                      Description
                      This property is no longer available to rent or to buy.

                      Gorgeous 2 bedroom, 1 bathroom condo located above some of the best shopping and restaurants in the city! This unit has an open
                      floor plan, beautiful hardwood floors, exposed brick and high ceilings. Fully modern kitchen with stainless steel appliances, and
                      granite counter-tops! Washer/Dryer in Unit. On Street Parking or Monthly Garage Pass. No Pets/No Smoking. Available NOW! Call
                      912-704-6242 to schedule showing today!


                      Home Details for 5 W Broughton St #305A
                      • Year Built: 1900                                • Dishwasher                               • Disposal

                      • Dryer                                           • Refrigerator                             • Washer

                      • Elevator                                        • Secured entry                            • Stainless steel appliances



                        See All


                      Price Trends
                      For homes in 31401                                                                                              *Based on the Trulia Estimate

                              $320,508                                         $271
                              Typical home value                               Typical Home Value by sqft

https://www.trulia.com/p/ga/savannah/5-w-broughton-st-305a-savannah-ga-31401--2092364114                                                                                1/4
12/14/2020         Case 1:20-cv-05310-MHC5 W Document       12-17
                                             Broughton St Unit         Filed 01/04/21
                                                               305B, Savannah,              Page 85 of 90
                                                                               GA 31401 | Redfin

             City, Address, School, Agent, ZIP                                    1-844-759-7732       Buy ▾    Sell ▾    Mortgage ▾   Feed    Real Estate Agents      Log In   Sign Up




                                      5 W Broughton St Unit 305B
                                      Savannah, GA 31401



                                            1                              1                         550
                                          Bed                         Bath                           Sq. Ft.
                               Built: 1900
                               Status: Off Market Source: Public Records




                  OFF MARKET
                                                                                                                                Is this your home?

                                                                                                                                Claim this home to track its value
                                                                                                                                and nearby sales activity


                                                                                                                                              I'm the owner



                                                                                                                                Get a local Red n Agent’s opinion on
                                                                                                                                your home’s value and the state of the
                                                                                                                                Savannah market.



                                                                                                                                        Request a free analysis


                                                                                                                                                   OR


                                                                                                                                Schedule selling consultation


                      Street View




               Homeowner Tools

                        Edit home facts
                        Review property details and add renovations.


                        Manage photos
                        Update home photos or make them private.


                        View Owner Dashboard
                        Track your estimate and nearby sale activity.




               Rental Estimate for 5 W Broughton St Unit 305B

               Our gears are turning, but we don't have enough information to generate an accurate estimate at
               this time. Learn more about the Rental Estimate.

               Edit Home Facts to make sure we've got the right info.




               About This Home

               5 W Broughton St Unit 305B is a condo in Savannah, GA 31401. This 550 square foot condo features 1 bedroom
               and 1 bathroom. 5 W Broughton St Unit 305B was built in 1900. Nearby schools include Veritas Academy, St
               Vincent's Academy and Savannah Christian Prep. The closest grocery stores are Serenity House Tea Society, Ye
               Olde Herb Shoppe and Pw Short. Nearby coffee shops include The Coffee Fox, Starbucks and Blends a Coffee
               Boutique. Nearby restaurants include Ruan Thai Cuisine, Super Tastes and Good Times Jazz Bar & Restaurant. 5
               W Broughton St Unit 305B is near Wright Square, Telfair Square and Johnson Square. This address can also be
               written as 5 West Broughton Street Apartment 305B, Savannah, Georgia 31401.




https://www.redfin.com/GA/Savannah/5-W-Broughton-St-31401/unit-305B/home/144596578                                                                                                        1/6
12/14/2020             Case 1:20-cv-05310-MHC            Document
                              5 W Broughton St #404, Savannah, GA 3140112-17      Filed
                                                                       - 2 Bed, 1 Bath   01/04/21
                                                                                       Multi-Family Home Page
                                                                                                         For Rent86
                                                                                                                 - 11 of 90 | Trulia
                                                                                                                      Photos

                Savannah, GA

     Back to Search    For Rent    GA     Savannah      31401     5 W Broughton St #404

                      FOR RENT PET FRIENDLY
                                                                                                                                      Save                Share




                                                                                                                                                               11



                      5 W Broughton St #404                                                  $2,180/mo
                      Savannah, GA 31401                                                     $2,195
                      North Historic District

                          2 Beds        1 Bath       1,000 sqft


                      Local Information




                      Map View                            Street View                      Schools                        Crime
                      Explore the area around 5 W         Take a virtual walk around the   1 Elementary School            Highest crime relative to the rest
                      Broughton St #404.                  neighborhood.                    1 Middle School                of the area.
                                                                                           1 High School


                      Description
                          (912) 999-1114

                      BROUGHTON STREET LOFT - APPOINTMENT NEEDED TO VIEW

                      Welcome to loft living! Come home to this 2 bedroom, 1 bath space. Great opportunity to enjoy the perks of downtown urban living.
                      The entire unit has hardwood floors throughout with high ceilings and exposed pipe and duct work. The bathroom has custom
                      cabinets with shower/tub. The kitchen is equipped with stainless steel appliances including double door fridge, built-in microwave,
                      dishwasher, and glass-top stove. The living room has a beautiful view of downtown Savannah. The 4th floor is accessible via stairs or
                      elevator and is located in The Grant Building. This building is not cable ready and only offers Satellite service. Pets negotiable with
                      $300 Pet Fee. (TB110520)

                      In order for application to be processed, the subject property must be viewed by applicant(s) or by approved proxy. Failure to view
                      the property, will result in your application being returned.

                      FOR MORE INFORMATION
                      WWW.MSMSAVANNAH.COM

                      (RLNE3338511)


                      Details for 5 W Broughton St #404
                      • Days on Market: 39 Days on Trulia             • Property Type: Multi Family              • Elevator

                      • Parking: None                                 • Cats, small dogs, large dogs allowed     • Deposit: $2,180


https://www.trulia.com/p/ga/savannah/5-w-broughton-st-404-savannah-ga-31401--2092364123                                                                             1/3
12/14/2020                     Case 1:20-cv-05310-MHC    Document
                                                   Inman Park Village Lofts12-17
                                                                            of Atlanta,Filed   01/04/21
                                                                                        GA | 245             Page
                                                                                                 N Highland Ave NE 87 of 90




          Search by city or building name


                                                                                                                                                                                               CALL/TEXT JAMIE: 404-491-7770




Inman Park Village Lofts
                                                                               ABOUT INMAN PARK VILLAGE LOFTS

   Known as IPV Lofts, this modern development is a wonderful way to join the Inman Park district at an affordable price. The open concept, multi-story lobby is indicative of the building's casual sophistication. Inman Park Village
   Lofts are located in the historic Inman Park Village. These cool lofts sit above retail shops but you’re just as close to sidewalk cafes, bars, and all the charm of Inman Park. If you’d rather stay home, you can hang out on the rooftop
   terrace, relax in your own garden or work out at the gym. In your loft you’ll ﬁnd concrete and steel construction, 10’ ceilings, walls of windows, stainless appliances, and large balconies.




        Jamie & Associates -
        Atlanta
        Atlanta Communities
        Call/Text: 404-491-7770

          



   Interested in this building?
         Contact Jamie & Associates Today!

   245 N Highland Ave NE, Atlanta, GA 30307
       Year Built2006
       Floors4
       Units69
     This site uses cookies to provide               you with the best user experience. By using Highrises.com you accept our use of                                                                         See Details             Ok
       Average $/SQFT$383
     cookies.



https://www.highrises.com/atlanta/inman-park-village-lofts/                                                                                                                                                                                      1/4
12/14/2020          Case 1:20-cv-05310-MHC Berkeley
                                           Document Heights12-17     Filed 01/04/21
                                                           | Gables Residential Communities Page 88 of 90




 Menu




         SPECIAL:
    VIRTUAL TOUR        FLOOR PLANS        SPECIAL OFFER             AMENITIES          VIDEOS         REVIEWS
         LOWERED RATES ON ONE & TWO BEDROOMS!



         Apartment Homes: Berkeley Heights                          CONTACT THIS COMMUNITY



         Berkeley Heights
         1700 Northside Drive NW | Atlanta, GA 30318

         404-905-1973 | Call        Text

         Office Hours: Today 9:00 AM-6:00 PM



         Resident Brochure

                                           Walk Score

                                             71




                Our Leasing Office is Now Open! We look forward to welcoming
                                            you!
                Berkeley Heights is the original upscale apartment community in Atlanta's flourishing Westside. Featuring the height of style
                and attention to detail, our residents enjoy a prime location with shopping, dining and retail services right at their front door.
                With an exceptional array of one, two and three bedroom floor plans appointed to your personal style, Berkeley Heights lets
                                           you live, work and play with all the comforts and conveniences of home.




                                                                     CONTACT OUR TEAM


                                                                     TAKE VIRTUAL TOUR


                                                                         CHAT LIVE NOW




                                                              Take a Virtual Tour
                Enjoy a virtual tour of Berkeley Heights from the comfort of your home and on a device of your choosing! Please contact our
                                                            team with any questions you may have.




https://www.gables.com/communities/georgia/atlanta/berkeley-heights/                                                                                 1/9
12/14/2020                  Case 1:20-cv-05310-MHC Berkeley
                                                   Document Heights12-17     Filed 01/04/21
                                                                   | Gables Residential Communities Page 89 of 90

  ©2020 Gables Residential. All rights reserved.

  PRIVACY POLICY   |   TERMS & CONDITIONS   |   ACCESSIBILITY STATEMENT
 Menu




     VIRTUAL TOUR                 FLOOR PLANS                 SPECIAL OFFER   AMENITIES        VIDEOS   REVIEWS


                                                                              CONTACT THIS COMMUNITY




https://www.gables.com/communities/georgia/atlanta/berkeley-heights/                                                9/9
12/14/2020              Case 1:20-cv-05310-MHC Document
                                               Mark A   12-17      Filed 01/04/21
                                                        Contact Information | Whitepages Page 90 of 90

   Background Checks       Tenant Screening


                              PEOPLE                            PHONE                         ADDRESS                               BUSINESS

                    Mark A Israel                                                  Alpharetta GA                                                         Christine Smith




                                           Mark A                                      Monitor
                                           (Mark A Alden, Israel Mark)

                                               60s            Alpharetta, GA

                                                 View Cell Phone Number                 View Background Report



                                               Phone Numbers

                                              LANDLINES (7)




                                                 (678) 771-8959                    (678) 947-9800                                   Show 5 More



                                              CELL PHONES (6)                                                                                  PREMIUM



                                                (    )     -
                                                                                   (      )      -                                  Show 4 More
                                                View Cell Phone Numbers




                                                                                View Mark's Phone Numbers




                                               Addresses

                                              MARK'S CURRENT ADDRESS                                 O T H E R L O C AT I O N S




                                                 4920 Atlanta Hwy                                        Hackettstown, NJ
                                                                                                         Lawrenceville, GA
                                                 Alpharetta, GA 30004
                                                                                        Map              Cumming, GA
                                                                                                         Budd Lake, NJ
                                                                                                         Gainesville, GA




                                                                                  View Full Address History




                                                  Mugshots when available                                        Eviction records
                                                     Tra By
   We use cookies on this site to enhance the experience. c violations, incl.
                                                            using the site, youDUIs and
                                                                                agree to our
                                                                                   View      terms.
                                                                                         Mark's  Background Report                                                  G OT I T
                                                  DWIs

https://www.whitepages.com/name/Mark-A-Israel/Alpharetta-GA/P4y0evQeVG3                                                                                                        1/2
